 PRYNE & COMPANY,INC447employees Boettiger, Kendall, Crawford, Hutches, Martinez,and Clark.Nor do we find merit in the Employer's contention that oneemployee, Kenneth Carter, who was permitted to vote anunchallenged ballot, should have been excluded on the groundthat he also only occasionally works as a pressman. This is inthe nature of a post-election challenge and, therefore, will notbe considered by the Board. 4Finally, we deny the Employer's request for reconsiderationof the unit finding. This request is not only untimely,' but alsopresents no matters which warrant altering our prior deter-mination herein.As a majority of the eligible employees voting cast theirballots for the Petitioner, we shall certify that labor organ-ization as the exclusive bargaining representative of all theemployees in the appropriate unit.[The Board certified Los Angeles Printing Pressmen &Assistants' Union No. 78, International Printing Pressmen &Assistants' Union of North America, AFL, as-the designatedcollective-bargaining representative of all letterpressmen andassistantsat the Employer's Los Angeles, California, plant,excluding all other employees, guards, and supervisors asdefined inthe Act.]ChairmanHerzogand Member Murdock took no part in theconsideration of the above Supplemental Decision and Certi-fication of Representatives.4 Westinghouse Electric Corporation,91 NLRB 955,963; N.L. R. B. v A. J. Tower Company,329 U S 324.sWilliam R WhittakerCo , Ltd, 94 NLRB 1151,1152.PRYNE & COMPANY, INC.andUNITED ELECTRICAL, RADIO& MACHINE WORKERS OF AMERICA, (UE) LOCAL 1421.Case No. 21 -CA-1146. June 9, 1953DECISION AND ORDEROn May 9, 1952, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, findingthat Respondent had engaged in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, Respondent filedexceptions and a supporting brief. No exceptions were filed bythe Intervenor Union' or by the General Counsel.1The International Brotherhood of Electrical Workers, Local 1710, AFL, intervened at thehearing105 NLRB No. 51 448DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Board2 has reviewed the rulings made by the TrialExaminer and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediateReport, the exceptions and brief, and entirerecord in the case and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions and modifications:1.Like the Trial Examiner, we find that the Respondent onand after May 17, 1951, failed to bargain in good faith with thecharging Union, Local 1421 of the United Electrical, Radio &Machine Workers of America (UE) 3 thereby violating Section8 (a) (5) and (1) of the Act. In so finding, we rely solely on thefollowing considerations:The Respondent, except for a brief period in 1950, had un-broken contractual relations with the charging Union from 1940to June 30, 1951. The last of these contracts ran from September1, 1950, to June 30, 1951. There were no strikes or other workstoppages during this period. Both before and during the courseof the 1951 contract negotiations, as found by the Trial Ex-aminer, the Respondent by statements to employees made itclear that it had determined (1) not to consummate any agree-ment with the Local and (2) actively to assist IBEW 4 to dis-place the Local as the representative of the employees.During the Local's unsuccessful negotiations with the Re-spondent in the first few months of 1951 for awage increaseunder the wage reopening clause of the September 1950 con-tract between the parties, the Respondent's advertising andsales promotion manager, Cabana, told an employee Royalty)that the Respondent would be "very glad to give the em-ployees] a raise of ten or fifteen cents an hour if the IBEWwas in. . . ."s At the time this statement was made, the Re-spondent was firmly resisting the Local's demand for a 15-centan hour increase.About the same time, Cabana told employee Freeman, asfound by the Trial Examiner, that the Respondent did not "wantthe UE in here . . . they won't be in existence much longer."On 6 or 8 other occasions Cabana told Freeman he belonged tothe wrong union. Thereafter, on March 21, 1951, the Respond-ent,after flatly rejecting the Local's demand for a 15-centwage increase,announced to the Local and the employees that2Pursuant to the provisions of Section 3 (b) of the Act, as amended, the National Labor Re-lations Board has delegated its powers in connection with this case to a three-member panel[Members Murdock,Styles, and Peterson]3 1'he Local is also referred to herein and in the Intermediate Report as "UE"41BEW had since 1946 competed unsuccessfully with the Local for the right to representRespondent's employees The Respondent's president,Pryne, testified that he had told em-ployees in December 1950 that' the Respondent unquestionably had "suffered a considerableloss of business"because its products did not bear the AFL label.IBEW is affiliated with theAFL.5 The quotation is from Royalty's uncontradicted testimony which was credited by the TrialExaminer. PRYNE & COMPANY,INC.449itwas instituting a 4-cent increase regardless of the Local'swishes in the matter.On the same day, Rea, a labor relations consultant employedby the Respondent as found by the Trial Examiner, told Lambert,a member of the Local's negotiating committee, "I don't thinkwe will have to worry much about the UE after this contract[i.e., the September 1950 contract] expires." Five days beforethe foregoing statement by Rea, he had written a letter to theLocal on behalf of the Respondentterminating the existingcontract, which was not to expire by its terms until the follow-ing June 30. In this letter, Rea impugned the motives of theLocal's leaders and stated that the Respondent would not signany further contract with the Local unless it contained "ade-quate safeguards" against interruptions of production.In April 1951, about a month before commencing negotiationsfor a new contract, employee Loghry was told by his foreman,Miller, in the course of a discussion of the impending negotia-tions, that he (Miller) did not think "there would be another con-tract" with the Local. About thesame time the Respondent'svice president, Kelly,6 told an employee, Liscomb, as foundbythe Trial Examiner, that the Respondent's contract with theLocal would soon expire and he was "going to get rid of [thelocal] by hook or crook," that IBEW was a good union, that he"could get enough men in there so that when the election cameup.they would have enough men to" assure the selection ofIBEW, that he was going to "get" two of the "agitators in theplant" and "they would not be around very long." On June 30,after prolonged and fruitless negotiations between the Respond-ent and the Local had culminated in a strike vote, Cabana, indiscussing the impending strike with employees Freeman andTabor, told them, as found by the Trial Examiner, that theLocal "was the only thing . . . standing in the way of an agree-ment, and that the Respondent's president disliked the Local.Cabana then suggested that the employees enter into an agree-ment directly with the Respondent, without the aid of the Union.The employees went on strike July 2, 1951. About 2 or 3weeks later, when employee Royalty asked Vice-PresidentKelly why Respondent would not sign a contract with the Local,Kelly replied that he had had dealings with the UE in the Eastand "they had nothing good for the Company."Itisclear from the foregoing, and we find, that when theRespondent on May 10, 1951, entered into contract negotiationswith the Local, it did so with a determination not to reach anyagreement and to pave the way for displacement of the Localby IBEW. The entire course of the Respondent's negotiationswith the Local, and of Respondent's later dealings with IBEW,lend further support to this conclusion.The details of the bargaining conferences are set forth inthe Intermediate Report. They continued from May 10 to Octo-6 Kelly had during the preceding 2-year period represented the Respondent in its labor re-lations 450DECISIONSOF NATIONAL LABOR RELATIONS BOARDber 24, 1951. All efforts by the Local to expedite the nego-tiationswere resisted by the Respondent. On July 18, the Re-spondent interjected into the negotiations a demand that theLocal post a $50,000 performance bond to indemnify theRespondent against any damages for breach of contract, if onewas executed. This demand was made despite the fact thatduring the 11 years of its contractual relations with the Re-spondent, the Local had not been required to post such a bond,and despite the absence of any evidence that the Local had beenresponsible for any breach of contract during that entireperiod.? Other proposals made by the Respondent, which hadno counterpart in any of the parties' prior contracts, calledfor assurances against defamation of the Respondent by theLocal, and for the execution of non-Communist affidavits byits representatives, as more fully detailed in the IntermediateReport.' None of these proposals was calculated to promoteharmonious relations at the bargaining table. Moreover, itwas the Respondent's insistence on the latter proposals,among others, that prevented the parties from reachingagreementon September 20. On that date the Local abandonedall itsmajor demands and proposed that the parties signtheold contract plus changes already agreed upon, withreinstatement of the strikers. The Respondent rejected thisoffer.There was one more bargaining conference, on October24,whichwas unproductive.About a week later, IBEWrequested the Respondent to recognize it as the representativeof the majority of the employees. On December 5, 1951, theRespondent agreed to submit to an arbitrator the questionwhether IBEW represented a majority of the employees. Afterthe arbitrator upheld IBEW's claim, the Respondent on Feb-ruary 6, 1952, agreed to bargain with IBEW and met with it2 days later.Thus the Respondent accomplished its two avowed objec-tives--namely, to terminate its contractual relations with theLocal, and to have IBEW supplant the Local as the repre-sentativeof the employees. The Respondent having openlyannounced this purpose to the employees, and having furtherdiscredited and undermined the Local by engaging in badfaith in prolonged and fruitless negotiations, any shift in theallegianceof the employees from the Local to IBEW is at-tributable to the Respondent's unlawful conduct, and may nottherefore justify the Respondent's recognition of IBEW.7 While there was some suggestion in the record that the employees had engaged in a slow-down during the negotiations which culminated in the wage increase of March 21, 1951, therecord doesnot establish when this slowdown occurred, if at all.e These proposals were contained in the first draft submitted by the Respondent on May 15,and it was not until the final bargaining conference on October 24 that the Respondent indicatedany disposition at all to withdraw them Moreover, the belated offer to withdraw the demandfor non-Communist affidavits was conditioned upon a determination that the clause was illegalHow or when such a determination was to be made is not indicated by the record PRYNE & COMPANY,INC.451In view of the foregoing,and upon the entire record in thiscase, we find,as did the Trial Examiner,that at all times onand after May 17, 1951,the Respondent refused to bargain ingood faith with the Local in violation of Section 8 (a) (5) and(1) of the Act.92.We find, also,that the Respondent independently violatedSection 8(a) (5) and(1)of the Act by its insistence upon theinclusion in the contract of a clause excusing the Respondentfrom bargaining with any representative of the Local or itsInternational who declined to furnish an affidavit disavowingmembership in, or affiliation with, the Communist Party orany similar organization.Insofar as it applied to representa-tives who are not officers of the Local or International, thisrequirement would exact non-Communist affidavits from per-sons not required to furnish such affidavits by Section 9 (h)of the Act.Insofar as it applied to such officers,they hadalready filed such affidavits with the Board.In either case,the Respondent was not entitled to insist upon such a clause.In the case of Square D Company,i° the Board recently heldthat that company violated Section 8 (a) (5) and(1) of the Actby its insistence upon a contract clause similar to thatdemanded by the instant Respondent.The Respondent contends that its insistence upon the af-fidavitclausewas justified by the fact that the Local'sparent body,UE, was expelled from the CIO because of al-leged Communist domination and that both UE and the Localhad failed to comply with the affidavit filing requirementsof Section 9 (h) of the Act until late in 1951.However, as lateas September 1949, while both UE and the Local were stillout of compliance with Section 9 (h), the Respondent negotiatedand executed a contract with the Local.The fact that theRespondent waited until after UE and its Local had compliedwithSection 9 (h) before raising the issue of Communistdomination is persuasive that this issue was not raised in goodfaith but merely as a mask for the true reason for the Re-spondent'sunwillingness to deal with UE--namely, its beliefthat its economic interests would be better served by dealingwith IBEW.3.We further find, as did the Trial Examiner, that theRespondent illegally supported and assisted the IBEW inviolation of Section 8 (a) (2) and(1) of the Act, by refusing tobargain in good faith with the Union, by entering into the"Submission Agreement"with IBEW in December 1951, and bylaterrecognizing the IBEW as the exclusive bargainingrepresentative of its employees."However,we do not adopt9In reaching this conclusion,we have not relied on the proposal reserving to Respondentthe right unilaterally to establish an incentive pay plan, or on footnote 50 of the intermediateReport10105 NLRB 253.11 See Indianapolis Newspaper, Inc., 103 NLRB 1750 452DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheTrial Examiner's other findings of violations of Section8 (a) (2) of the Act by the Respondent. Such findings are basedeither on events occurring more than 6 months before thefiling of the charge or upon testimony which the parties agreedat the hearing should not be considered as a basis for findingSection 8 (a) (2) violations.124.The Trial Examiner also found that the Respondent inde-pendently violated Section 8 (a) (1) of the Act by variousremarks of management to the employees containing threatsof reprisal for union activity and offers of benefits for abandon-ing the Local. We agree. However, we do not rely, as did theTrial Examiner, upon Pryne's remarks to Treise in 1950or upon Pryne's tacit approval of and aid in the solicitationofmembership withdrawals from the Local, as this conductin both cases occurred more than 6 months before the filingof the charge herein.5.We also agree with the Trial Examiner that the strikeof July 2, 1951, was an unfair labor practice strike, the maincause of which was Respondent's unlawful refusal to bargain;and that Respondent's refusal to reinstate the 12 strikers upontheirunconditioned request constituted discrimination inviolation of Section 8 (a) (3) and (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Respondent,Pryne & Company, Inc., Pomona, California, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with United Electrical,Radio & Machine Workers of America, (UE) Local 1421, asthe exclusive representative of the employees in the followingappropriate unit: All plant production and maintenance em -ployees, including shipping and receiving employees, at theRespondent's Pomona, California, plant, but excluding clericalemployees, workmen, guards, professional employees, andsupervisors as defined in the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectively with United Electrical,Radio & Machine Workers of America, (UE) Local 1421, asthe exclusive representative of the employees in the above-liOn March 3, 1952, during the course of the hearing herein, the General Counsel moved toamend the complaint to include an allegation that the Respondent had unlawfully assisted IBEW,in violation of Section 8 (a) (2) of the Act. All partiesagreedto this amendment on conditionthat none of the testimony already taken at the hearing be considered by the Board as a basisfor finding such a violationWhile this stipulation does not specifically preclude findings ofderivative violations of Section 8 (a) (1) of the Act based on such prior testimony,we presumethat it was the intent of the parties to bar, and we will not make, such findings PRYNE & COMPANY,INC.453described appropriate unit, and embody in a signed agreementany understanding reached.(b) Offer to the persons whose names appear on AppendixA attached to the Intermediate Report immediate and fullreinstatementtotheir former or substantially equivalentpositions,except those already so reinstated,and make themwhole for any loss of wages suffered as a result of the dis-crimination against them in the manner set forthin the sectionentitled "The Remedy" in the Intermediate Report.(c)Withdraw from the "Submission Agreement" entered intowith IBEW on or about December 5, 1951, and from any and allagreementsof like nature, and withhold from IBEW any otherillegal assistance and support and recognition.(d) Upon request, make available to the Board or its agentsfor examination and copying all payroll records, social-securityrecords, timecards,personnel records and reports,and allother records necessary to analyze the amounts of back paydue the persons whose names appear on Appendix A attachedto the Intermediate Report and their rights of reinstatement.(e) Post at its plant in Pomona, California, copies of thenotice attached to the Intermediate Report and marked "Ap-pendix B." iS Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region (Los Angeles,California), shall, after being duly signed by Respondent'srepresentative,beposted for sixty (60) consecutive daysthereafter in conspicuous places, including all places wherenotices to employees customarily are posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Twenty-first Region,inwriting,within ten (10) days from date of this Order whatsteps the Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the allegations of the secondamended complaint that Respondent discriminated againstHenry C. Braden and that all other allegations of said com-plaintrelating to unfair labor practices not found in thisDecision and Order be dismissed.Is This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner" the words "A Decision and order." In the event that this Order is enforcedby a decree of a United States Court of Appeals, the notice shall be further amended by sub-stituting for the words "Pursuant to a Decision and Order" the words "Pursuant to aDecree of the United States Court of Appeals, Enforcing an Order "Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed by United Electrical, Radio & MachineWorkers of America, (UE) Local 1421, herein called UE, the General Counsel of NationalLabor Relations Board, herein respectively called the General Counsel and the Board, by thethen Acting Regional Director for the Twenty-first Region (Los Angeles, California), issued 454DECISIONSOF NATIONAL LABOR RELATIONS BOARDhis second amended complaint on January 30, 1952, alleging therein that Pryne & Company,Inc , Pomona, California, had engaged in andwas engaging in unfairlabor practices affectingcommerce within the meaning of Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat 136, herein called the ActCopies of the second amended complaint, the charge, and the amended charge, together withnotice ofhearingthereon, were duly served upon Respondent and UE.With respect to the unfair labor practices, the second amended complaint alleged in sub-stance that Respondent (1) by means of certain stated acts and conduct interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, (2) on January 3, 1951, and at all times thereafter, refused to bargain collectivelywithUE as the exclusiverepresentativeof its employeesin a certain appropriate unit,although the majority of its employees in said unit had designated and selected UE as theirrepresentativefor such purpose; and (3) refused to reinstate 13 named employees to theirformer positions at the termination of the strike at Respondent's plant, although the strikewas caused and prolonged by Respondent's unfairlabor practices and the said 13 employees hadunconditionally offered to abandon the strike and return to workRespondent's answer denied the commission of the alleged unfair labor practicesPursuant to notice, a hearing was held between February 11 and March 7, 1952, before theundersigned, the duly designated Trial Examiner The General Counsel and Respondent wererepresented by counsel, UE by officials thereof. Full opportunity was afforded all parties toparticipate in the hearing, to examine and cross-examine witnesses, and to introduce evi-dence pertinent to the issues. During the course of the hearing, the undersigned granted theGeneral Counsel's unopposed motion to amend the second amended complaint to allege thatRespondent violated Section 8 (a) (1), (2), and (5) of the Act by giving "illegal support, as-sistance and recognition to the International Brotherhood of Electrical Workers, Local UnionNo 1710," affiliated with the American Federation of Labor, herein called IBEW, "in con-travention of the rights of [UE] as the exclusive certified bargaining representative of"Respondent's employees.i At the conclusion of the taking of evidence,oralargument was hadinwhich counsel for Respondent, IBEW, and the General Counsel participated The partieswere then advised that they might file briefs with the undersigned on or before March 27,1952 2 Briefs have been received from the General Counsel and Respondent which havebeen carefully consideredUpon theentire recordin the case and from his observation of the witnesses, the under-signed makes the following-FINDINGS OF FACTI,THE BUSINESS OF THE RESPONDENTPryne & Company, Inc , a California corporation, has its principal place of business atPomona, California, where it is, and during all times material herein was, engaged in themanufacture, sale, and distribution of electric ventilators and recessed lights. During 1949,Respondent purchased raw materials and supplies valued in excess of $ 660,000, of whichmore than 48 percent was shipped to its Pomona plant from points located outside the StateofCaliforniaDuring the same year, Respondent's total sales aggregated in excess of$1,550,000, of which more than 75 percent was shipped to points located outside the Stateof CaliforniaiDue and timely service of a written notice was made upon Respondent and IBEW of theGeneral Counsel's intention to amend the second amended complaint to allege the aforesaidillegal support, assistance,and recognition to IBEW.The said notice further stated that theGeneral Counsel also intendedtomove tomake IBEW a party-respondent herein.Upon thegranting of the aforementioned motion, counsel for IBEW moved for leave to intervene.The motion was granted without objection.Counsel for IBEW then requested a continuance ofthe hearing for the purpose of preparing his defense.The application was granted and therequested time allowedUpon resumption of the hearing,counsel for IBEW wag given fullopportunity to participate in the hearing,to examine and cross-examine witnesses, and tointroduce evidence pertinent to the issues Respondent's answer to the second amended com-plaintwas deemed amended to deny it violated Section 8(a) (1), (2), and(5) of theAct withrespect to its relationship and dealingswith IBEW2 At Respondent's request the time was extended to April 9 PRYNE & COMPANY,INC455Respondent's 1951 purchases and sales were substantially equal to its 1949 purchases andsalesUpon the above-undisputed facts, the undersigned finds that during all times material hereinRespondent was and still is engaged in commerce within the meaning of the Act.ILTHE ORGANIZATIONS INVOLVEDUnited Electrical,Radio & Machine Workers, (UE) Local 1421, unaffiliated, and Inter-nationalBrotherhood of Electrical Workers, Local Union 1710, affiliated with AmericanFederation of Labor, are labor organizations admitting to membership employees of Re-spondentIII.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; refusal to bargaincollectively with UE1Background and sequence of pertinent events 3Under date of August 1, 1940, UE and Respondent entered into a collective-bargaining con-tract covering all thelatter'sproduction and maintenance employees and those directly as-sociatedwith production exclusive of salesmen, office employees, supervisors, foremen,and watchmen. Thereafter and until June 30, 1951, except for a short period in 1950, when thequestion of representation was before the Board for decision, Respondent and UE had had con-tinuous contractual relations covering the persons employed in substantially the same categorymentioned in the 1940 contract 4In 1946, Respondent, while a collective-bargaining agreement with UE was in existence,moved its plant from Los Angeles to Pomona, California, which is located some 35 milesfrom Los Angeles UE claimed the right to represent Respondent's employees at the newPomona plantRespondent disputed that contention. On July 2, 1946, IBEW6 served uponRespondent a demand for recognition, claiming that it represented the majority of Respond-ent's employees. A week later, July 9, UE filed with the Board a charge alleging that Re-spondent committed certain unfair labor practices On July 15 IBEW filed with the Board arepresentation petition, and on August 20 Respondent also filed a representation petition Inthe interim between the filing of the IBEW's and Respondent's petitions, UE brought an actionin the appropriate State court of California against Respondent and obtained therein an ordertemporarily restraining Respondent fromrefusingto recognize UE as the collective-bargain-ing representative of the employees covered by the then existing contract and directing Re-spondent to continue in effect the existing contractUE's charge was subsequently withdrawn and an agreement was entered into by and betweenRespondent, UE, and IBEW for a secret ballot election to be held under the auspices of theBoard At the election held on December 20, 1946, 48 votes were cast for UE and 14 for IBEWPursuant to the aforesaid consent-election agreement, the Regional Director for the Twenty-firstRegion on January 3, 1947, certified UE as the collective-bargaining representative ofRespondent's employees in the agreed unit9Some of the incidents described in this section antedated January 5, 1951, 6months priorto the filing of the original charge herein, and hence no finding of unfair labor practices mayproperly be made with respect to them. However, it was understood at the hearing herein thatevidence concerning matters antedating January 5, 1951, would be admitted only as showingbackground circumstances relevant to the alleged unfair labor practices Accordingly, theundersigned does not find that the incidents which occurred prior to January 5, 1951, wereunfair labor practices as such, but does find that they are indicative of Respondent's attitudeprior to, and cast light upon its motives in connection with, the activities alleged in the com-plaint.4The second amended complaint alleged, Respondent's answer admitted, and the undersignedfinds, that during all times material herein allRespondent's production and maintenance em-ployees, including shipping and receiving employees, exclusive of clerical employees, watch-men, guards, supervisors, and professional employees as defined by the Act, constituted, andnow constitute, a unit appropriate for the purposes of collective bargaining.5 The IBEW local then involved was known as Lccal B-11.39i555 0 - 54 - 30 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo further dispute arose between Respondent and UE over the question of representation ofthe former's employees in the appropriate unit until sometimein July1950,when Respondentserved notice uponUE ofitselection to terminate the then existing contract,after it hadengaged in 21 months of unsuccessful negotiations withUE and after receipt by Respondent ofa demand from IBEW to be recognized as the bargaining agent for Respondent's employees.On July 21,1950, IBEW filed a representation petition with the Board alleging therein thatit represented the majority of the employees in the unit which the parties here involved agreedin 1946was appropriate.A consent-election agreement was thereupon entered into by and between Respondent,IBEW, and UE and a secret ballot election was conducted by the Board on August 8, 1950,in which 78 votes were cast for UE, 28 for IBEW, and 1 for "neither union " On August 16,1950,UEwas certified as the statutory representativeof theemployees in the agreed-tounit.6On October 25, 1950.a petition for a UA election was filed by UE and pursuant thereto theaforesaid Regional Director conducted a secret ballot election on November 27, whereat ofthe 124 eligible voters, 79 voted in favor of UE seeking a union-shop contract with Respond-ent and 33 voted against it.The last contract entered into by UE and Respondent, made effective as of September 1,1950, provided that it was to remain in full force and effect until midnight of June 30, 1951,unless either party gave notice of termination,modification,or revision 60 days prior toJune 30 If no notice was given the agreement was to be renewed from year toyearTheagreement also provided that either party might request the contract be opened on wagesonly, at any time during the term of the contract, upon 10 days' written notice The contractcontained a no-strike and a no-lockout provision which, however, would cease to bind theparties if,the contract was properly reopened for wages,the parties were unable to reachagreement thereon within 60 days.The contract further provided that negotiations on proposedchanges should not commence prior to 50 days before the expiration date and that the agree-ment should remain in full force and effect during the ensuing negotiations but with theunderstanding that on, or at any time after,the expiration date either party might terminateby giving 10 days' written notice to the other party.The contract also provided for a checkoff of dues of those employees voluntarily signingand presenting to Respondent a written authorization to that effect and UE agreed to indemnifyRespondent against any lawsuits,demands, or claims arising out of Respondent's compliancewith the agreement's checkoff provisions.In December 1950, employees Tabor and Carters called at the home of the Respondent'sadvertising and sales promotion manager, Charles Cabana,Jr.9Regarding this incident,Cabana testified that Tabor and Carter came to his home univited; that they told him a move-ment had been started"in the shop amongst a number of employees to resign from the UE"because they "were rather perturbed about" UE increasing the monthlydues9and theyinquiredwhether he thought "they could possibly get into trouble if they circulated a petition in orderto get more people lined up to withdraw from the union", that after he told Carter and Taborthat he was unable to advise them, they suggested that he telephone Pryne and ask Pryne tocome to his house; that he thereupon telephoned Pryne, told Pryne "there are two gentlemenfrom the plant down here that apparently have something serious to ask you," and he thenasked Pryne if he was free to come to his house to talk to the two men, that Pryne, despitethe fact he was suffering from a cold and did not know the nature of the employees' visit,6 According to the credible testimony offormer employeeEdward E. Loghry, Ralph R. Pryne,Respondent's president, assembled the employees in the plant about a week or 10 days beforethe aforementioned election and told them that Respondent's products were being boycotted byIBEW, that Respondent needed IBEW labels on its products, and that he hoped the employeeswould vote "correctly" in the forthcoming election.7 Tabor was one of Respondent's truckdrivers and Carter worked in the assembly depart-ment.6Respondent does not dispute Cabana's supervisory status. It contended at the hearing andin its brief, however, that Cabana's anti-UE statements and activities cannot properly be at-tributed to it because Cabana"had neither supervision over employees in the bargaining unitnor any vestige of authority in the field of employee or union relations." The undersigned findsthe contention to be without merit.sunder date of November 21, 1950, UE wrote Respondent, who, in turn, posted the letteron the plant's bulletin board, that commencing December 1 the regular monthly dues would beincreased from $2 to $3. PRYNE & COMPANY,INC.457came to his house, that when Pryne arrived at his house, Tabor told Pryne, to quote Cabana,"There were a number ofpeople that were unsatisfied with the present set up and[Tabor] wanted to know if he would get into any trouble[with management] if a movement,[was] started to resign from the UE", that Pryne replied, according to Cabana's testimony,"as far as he was concerned he didn't think they would get in any trouble at the plant, butheiiougit they would be wasting their time", that Tabor then inquired about the "serious-ness of the supposed boycott of our products due to the fact that they didn't have any AFLlabel", and that Pryne stated, "there were a number of instances where our goods werereturned or they were not installed because they did not bear AFL labels" and that on manyoccasions Respondent was forced to fill orders from its Newark, New Jersey, plant becausethose goods bore AFL labelsPryne testified that he told Tabor and Carter at the aforesaid meeting at Cabana's homethat "unquestionably we have suffered a considerable loss of business" due to the fact thatRespondent's products do not bear AFL labels, and that he also told them that as far as hewas concerned he could not advise them regarding the circulation of a withdrawal petitionbecause "a matter such as that was one in which I had no place, that all I could do was givethem the facts and that any action they took would have to be by them, with no advice or counselfrom the company "Sometime in January or February 1951,10 Tabor gave former employee Edward E. Loghrysome slips reading as follows:To:Pryne & Co , Inc.Ihereby advise you that I have resigned from Local 1421 U.E.RM.W.A., and that theauthorization for check-off of my dues previously furnished you is hereby revoked, ef-fective as of this dateTabor then asked Loghry to circulate the slips in the paint shop and have them signed by thoseemployed therein Before doing as requested, Loghrywentto his foreman, Morgan Miller, toldhim about the slips and asked whether he would "get in trouble" with Morgan if he circulatedthe slips in the plantMiller replied, according to Loghry's credible and undenied testimony,"No, but you had better see Max Lafferty, the plant superintendent, before doing so " Loghryfurther testified credibly and without contradiction that he then went to Lafferty, told Laffertyof his conversation with Miller, and that Lafferty replied that he was not supposed to let himcirculate the slips but "what I can't see I can't very well stop " Loghry then returned to thepaint shop, circulated the slips among the employees during working hours, and obtainedsignatures to about 20 slips.Under date of January 31, Respondent wrote UE that it had impounded the dues of certainnamed employees who had notified it to cease deducting their dues On February 16, Respond-ent informed UE that it would cease checking off the dues of employees who submitted writteninstructions not to make such deductions UE, by letter dated February 26, protested this con-duct, stating that it was a violation of the contract for Respondent to refuse to deduct the duesof those employees who had previously signed dues-deduction authorizations.Respondent's reply of March 30 did not contradict the assertions of UE's letter regardingRespondent's violation of the contract, but stated that Respondent intended to continue honoringwithdrawals of checkoff authorizations Respondent, in the correspondence referred to, citedsection 300 of the California State Labor Code it as authority for its position in refusing tomake dues deductions However, Respondent only ceased deducting the dues of those employeeswho had notified Respondent of their desire to revoke the checkoff authorizations It did notrefuse to check off the dues and, in fact, continued to check off dues of all other employeesBy letter dated January 3, UE advised Respondent that, pursuant to article XXVII, it wasreopening the contract on wages only and requested a negotiation meeting The first meetingwas held on January 11 UE requested a general wage increase of 15 cents an hour and Re-spondent stated that it would study the matter and try to give its decision within approximatelya week.The second meeting was held January 13 Thereat, Carl Brant, UE's business agent, pointedout that a raise freeze was expected Henry Boynton, one of Respondent's labor relationsconsultants, stated that Respondent had weighed the problem from the viewpoint of the costof living and had considered its present wage rates and was of the opinion that no increase10 Unless otherwise noted, all dates hereafter mentioned herein relate to 1951.U This section, in effect, forbids the assignment of wages of a married person without thewritten approval of the spouse. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDshould be granted at that time Btynton further stated that Respondent would broaden its in-vestigation of area rates of comparable shops and would meet again with UE. Brant statedthat if an increase was granted it should be retroactive to January 11The third meeting was held January 23 EdwardF.Kelly,Respondent's vice president incharge of labor relations,stated that Respondent'swage rates were in line with or betterthan wage rates paid by comparable companies in the Poniona area Brant replied that Re-spondent must be prepared to make a proposal regarding an increase Kelly refused to makea proposal and stated if it was ascertained that Respondent's rates were out of line they wouldthen make a proposal Brant replied that the employees felt they had to have an increase andwere at a loss to understand why there was no proposal from RespondentA fourth meeting was held on February 15 Federal Conciliator Goodwin was present atthismeeting at the request of UE. At Goodwin's request Brant detailed what had occurred atthe three prior meetings Respondent's representative again stated that Respondent refusedto grant any wage increase and that it certainly would not grant any retroactive pay even ifan increase was grantedUnder date of March 16, Respondent wrote UE terminating the then existing contract.The fifth and final wage reopening meeting occurred on March 21 The Union requested thata 15-cent per hour increase,retroactive to January 11, be presented to the Wage Stabiliza-tion Board by joint petition of Respondent and UE. Respondent's representatives replied thatitwas putting into effect a general 4-cent per hour general wage increase effectiveMarch 22,whether UE agreed to it or not UE then requested that the Respondent make the increaseretroactive to January 11, which request was refusedImmediately following the conclusion of the aforesaid meeting, a bulletin was posted on theplant's bulletin board informing the employees that Respondent had told UE, during the nego-tiating meeting held that day, that it was putting into effect a 4-cent an hour across-the-boardincrease effective March 22, whether the Union accepted it or notWhile discussions were being had with UE regarding its demands for a wage increase, Re-spondent'smanagerial staff was attempting to undermine UE in the eyes of the employeesThus, according to the credible and undenied testimony of former employee Richard RRoyalty, Cabana told him, sometime during January or February 1951, during a conversationin Cabana's office, "the company would be very glad to give[the employees]a raise of tenor fifteen cents an hour if the IBEW was inGeorge E. Freeman,who is still in Respondent's employ, credibly and without contradictiontestified that during February he complained to Cabana about Respondent sending to outsidesources display work which he and other employees formerly did,that Cabana replied, toquote Freeman, "if I belonged to the right union things would be different",that he then stated,"I didn'tunderstand that because I thought your free choice is what you should have and thatwe had made our choice by voting"to which Cabana responded,"Well, you know the old mandoesn'twant the UE in here He doesn't like them and they won'tbe in existence much longer,anyway Theyare not financially stable",and that on 6 or 8 other occasions Cabana told himhe belonged to the wrong unionLoghry testified credibly and without contradiction that sometime in January, February,or possibly in May,he asked Foreman Miller why Respondent did not bargain in good faithwith UE because it seemed to him "every time something comes up to discuss we don't hititoff[therefore] we will have to take care of some of those things in the next contract"and that Miller replied, "I don't think there will be another contract with UE "Former employee Fred Treise testified that he did odd jobs at Pryne's home in addition tohis work in the plant,that occasionally he drove to and from the plant to Pryne's home withPryne, that commencing sometime in 1950 he had conversations with Pryne regarding UEand IBEW,that some of the conversations took place while lie and Pryne were en route to orfrom the latter's home and others took place in Pryne's private office at the plant, that on oneoccasion,when he was called into Pryne's office to repair an electric light, Pryne said tohimSit down a minute I would like to talk to you This is just off the record between youand me You know that this thing of the UE is getting mighty,mighty serious and frankly,they are not stable and sooner or later they are going to be washed upYou know,as well as I do, that if you went out here and talked to the boys you couldswing the boys to the IBEW, and you yourself would be earning$1 95 or $ 2 00 I don'tknow what the scale is in your field, but, sooner or later the UE is going to be washed up PRYNE & COMPANY, INC.459because they are financially not stable I don't have to tell you that they are Communist-infestedWell, you can see the point Get into the IBEW and make your job pay a lot moremoney 12Pryne denied making the statements attributed to him by Treise, adding, "I was very care-ful what I said to Mr Treise, because I was reasonably sure that anything I said to him wouldgo immediately to the union business agent." Pryne further testified that on one occasionTreise came to his office and remarked that if the boys "swung over" to the IBEW Treisewould receive about 25 or 40 cents more per hour because IBEW's wage scale was higher thanthe UE's and that he replied, "Fred, I have no idea what the IBEW wage scales are and I haveno knowledge as to whether you would or would not be making more " Treise favorably im-pressed the undersigned with the straightforward, sincere, and honest manner with which hetestifiedOn the other hand, Pryne's demeanor while on the witness stand clearly indicatedto the undersigned that Pryne was withholding the true facts. Under the circumstances, theundersigned finds that Pryne made the statements attributed to him by TreiseAfter the March 21 meeting, at which the4-cent per hour increase was announced, H. DeVoeRea (head of the Biddle Trade Bureau,a labor relations consultant concern employed by Re-spondent),who attended the meeting,asked James W. Lambert(a former employee of Re-spondent),who had attended the meeting as a member of the UE negotiating committee,during a conversation which Rea initiated,whether Lambert was "a churchgoing man" andafter Lambert had replied that he was a Catholic, Rea advised Lambert to consult his priestforRea felt sure that if Lambert did so, Lambert "wouldn't be such a firm believer in theUE." Rea then remarked, to quote Lambert's credited testimony, "I don't think we will haveto worry much about the UE after this contract expires anyway " When Lambert asked Reawhat he meant by his last remark, Rea did not reply but merely walked away. i3In his letter of March 16, terminating the then existing agreement, which only had beenexecuted the previous October and still had about 3Z months more to run, Rea stated, in part:Pryne & Co for a considerable period of time has truly and honestly questioned motivesand desires on the part of the professional leadership of the U. E. Serious doubt has beenraised in the minds of the owners of Pryne & Co as to whether the leadership of the U. E.is genuinely interested in the welfare of its Union members, the Company, the communityand the country as a wholePryne & Co. fully realizes its obligation to bargain collectively with the legally chosencollective bargaining agency pursuant to provisions of the Labor Management RelationsAct of 1947, and further gives assurances to you that it will comply fully with all provi-sions of governing lawHowever, because there is serious doubt in the minds of owners of Pryne & Co as tothemotives and objectives on the part of the leadership of the U. E. as afore indicated,and because of various occurrences,incidents,work stoppages, etc , having taken placeunder the leadership of the U. E., the Company believes that it is wise and in fact properto terminate said existing collective bargaining agreement It is deemed necessary byPryne & Cothat before any further collective bargaining agreement is executed suchcollective bargaining agreement must necessarily provide adequate safeguards to theCompany that uninterrupted production can prevail and that the U. E. will in no way attemptto interfere with, limit or otherwise obstruct production or interfere with harmoniousrelationship by and between the Company and its employeesA copy of this letter is being made available to all the employees of Pryne & Co Inc >a12 At that time Treise was receiving about $1 64 per hour.i3Rea did not testify Kelly testified that he heard Rea ask Lambert whether Lambert wasa churchgoing man and Rea's suggestion that Lambert discuss UE with his priest, but deniedthat Rea stated to Lambert, "I don't think we will have to worry about the UE after this con-tract expires anyway" or any similar statement. Upon the entire record in this case the under-signed rejects Kelly's denials and finds that Rea made the statements attributed to him byLambert.i4 Within a few days of the mailing of this letter, Pryne assembled the employees in the plant,read a copy thereof to them, and then said, "I read it, it is in black and white, and it meansexactlywhat it says." In the past, as Pryne testified.Respondent's termination letters"merely" stated "in plain English that the contract would be considered terminated by us ata certain date"Furthermore, the, employees were not assembled and the letters read to thembut, as Pryne admitted,copies thereof were merely posted on the plant bulletin board and theshop committee informed of "what we were going to do and why." 460DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder date of April 6, UE wrote Respondent of its desire to modify the agreement andrequested a meeting for the purpose of negotiations Under date of April 30, UE wrote Re-spondent stating that no reply had been received to its request of April 6 andagainrequestedRespondent set a time for a meeting for the purpose of contract negotiations, adding that itwas available for that purpose on May 3, 7, 8,and 10 Respondent replied on May 2, agreeingto a meetingto be held May 10 at 3 p inAt about the time of the above exchange of correspondence, or shortly before, Loghry had adiscussion with hisforeman,Miller, relative tocontractnegotiations between UE and Respond-entDuring this discussion Miller said toLoghry, "I don't think there will be another contractwith UE "Also, about this time, Vice-President Kelly and employee Kenneth Liscomb, who at the timeof the hearing had been in Respondent's employ for approximately 51 years, had a conversa-tion,which Kelly initiated, wherein the relative advantages and disadvantages of membershipin the said unions were discussedLiscomb credibly testified 15 that during the aforesaid conversation Kelly stated that "theydidn't want the UE no more," that it was a well-known fact that "they didn't want the UE inthere anyway that Ted Breashears and Arnold Swift were among the agitators in the plant,that Breashears and Swift had better watch their step" because he was going "to get them"and they "won't be around very long," that "You know it isn't too long before the contract ex-pires and I am going to get rid of that union ... by hook or crook," 16 that IBEW was a goodAmerican organization whereas UE was communistic and un-American, especially the latter's"top brass," that "You don't have the right union in there--the IBEW is a good Americanunion," and that he "could get enough men in there so that when the election came up ...they would have enough men to more or less swing it to make sure it swung over to the IBEW."The first contract negotiation meeting, as differentiated from the previous wage negotiations,was held at 3 p in on May 10. It lasted approximately one-half hour. UE presented certainproposed changes in the agreement. Respondent accepted the list of proposals, stating that itwanted time to study them. Respondent did not submit any proposals Respondent agreed, how-ever, to submit its proposals prior to or at the next meeting which was scheduled for May 17UE agreed to submit whatever additional proposals it might have by May 15 UE then requestedRespondent to discuss the proposals which it had submitted but Respondent declined to do so,stating that it was not prepared to discuss them.On May 15, UE furnished Respondent with its additional contract proposals RespondentfurnishedUE with a list of its proposals No discussion was had, however, with respect tothem.The next meeting occurred on May 17 and lasted from 3 to 5 p m The parties agreed tostart by discussing both UE's and Respondent's proposals regarding the suggested changes inthe existing contract It was also agreed to pass over for the time being any new proposalsupon which the parties could not quickly reach an agreement for they felt that by so doing theycould quickly arrive at the important points in issue in a discussion regarding the clauselabeled "Agreement," providing for the continuation of the contract in the event of change ofownership of Respondent, UE stated the clause was not of the utmost importance and, therefore,no agreement being reached regarding this clause, further discussion thereof was postponedIn the discussion of article I, entitled "Scope," UE stated that it was agreeable to the exclu-sion of office clericals, but that the factory clericals and watchmen who had been classifiedas watchmen-janitors in the existing agreement should be continued in the unit UE agreed thatguards should be excluded With regard to article II, entitled "Recognition," UE stated thatsince the employees had voted at a secret election and had expressed their preference for aunion shop, Respondent should agree to include in the contract such a clause 17 Respondentdid not agree and further discussion with respect thereto was postponedis Kelly placed this conversation as having taken place prior to March 21 He denied makingmost of the statements attributed to him by Lrscomb. The latter was a credible witness andtherefore the undersigned finds that Liscomb's version of what was said by him and Kelly tobe substantially in accord with the facts The undersigned further finds that it took place astestified to by Liscomb; that is, during the latter part of April16 For the past 2 years all authority to deal with labor organizations representing Respond-ent's employees was vested in Kelly.17 The UA election was held on November 27, 1950, at which 79 of the 124 eligible voterscast secret ballots in favor of a union-security clause contract Respondent proposed that aclause be inserted under article II reading, "Union membership shall not be required of anyemployee as a condition of employment." PRYNE & COMPANY, INC.461With regard to article III, entitled "Discrimination," UE pointed out that, except for Re-spondent's proposal on section 4 of said article, Respondent's suggestion was covered inanother clause of the contract Respondent then withdrew its proposal.With regard to theRespondent's proposal of section 4 of said article, 13 UE stated that that clause was not sub-mitted in good faith since UE represented the employees and it was not the Respondent'sbusiness to inquire into the Union'smethod of representation of the employees UE urgedfurther that Respondent might use the clause to pry into UE's internal affairs With regardto article IV, entitled "Checkoff," UE pointed out that regular union dues had been checked offpursuant to contract provisions for many years and requested that the checkoff provision beretainedRespondent proposed that no checkoff provision be in the new agreement Respond-ent'sproposal was passed over until a later date The meeting concluded after it had beenagreed that Brant would call Rea to arrange a date for the next meetingDuring the month of May, there was an exchange of correspondence between UE and BiddleTrade Bureau relative to arranging negotiating meetings By letter dated May 21, UE agreedtomeet with Respondent on May 24, the date proposed by Biddle Trade Bureau UE, however,requested that future bargaining meetings be held more frequently and for longer periodsBiddle Trade Bureau replied on May 22, stating that it felt that more frequent and longermeetings were impractical and proposed meeting in Pomona at 3 p m once a week to negotiatefor a reaonable length of time and agreed to meet with UE on Thursday, May 31, at 3 p m Byletter, dated May 25, the Union replied to Biddle Trade Bureau's letter of May 22, agreeingtherein to meet with Respondent on May 31 at 3 p m UE stated in its letter that it was agree-able to meet at night and on Saturdays and Sundays if necessary, and specifically proposedthat at the May 31 meeting the parties recess for dinner and resume negotiations after dinnerOn May 24, the parties conferred from 3 to 5 p m UE's proposal regarding section 2 ofarticle V19 of the existing contract was discussed but no agreement was reached and furtherdiscussion thereon was postponed Respondent then proposed eliminating section 6, articleV. 20 No agreement was reached Respondent, however, agreed to check the possibility ofrewording this section and agreed to discuss it further at a later date Respondent thenproposed that section 7, article V be eliminated 21 No agreement was reached on the proposalbut Respondent agreed to consider rewording this section and further agreed to discuss it ata later date Regarding section 8 of article V, there was no discussion due to the fact thatRespondent had not submitted a rewording of the section for purposes of clarification. 22 Theparties then discussed article IX, entitled "Ifolidays " Respondent proposed certain changesin section 3 of said article and UE proposed that the entire article be rewritten Pursuant tothe suggestionof UE,Respondent agreed to rewrite the article and discussion thereof waspostponed until a later date The parties then discussed article X, entitled "Illness " Withreference to section 1 of said article, UE proposed to eliminate the time limit required foran employee to notify Respondent in case of illness and to substitute therefor "Notify theCompany as soon as practical"29No agreement was reached on this proposal and furtherdiscussion was postponedThe parties met again on May 31, and the meeting lasted from 3 to about 6:30 p m Respond-ent's representatives,despite the fact that Kelly had attended practically all previous meet-ings, 24 insisted that a complete review of the contract clauses and the various proposals madeby the parties be had,allegedly for the purpose of ascertaining which proposal had been agreed18 This proposalreadsas follows: "The Unionagrees to representfairly, accurately andimpartially all the employees within thebargainingunit, and to abide by the wishes of themajority. "i9Regardingpayment of double time for work inexcess of 2 hours overtimeduring a regularworkday.20 This sectiondealtwith the equal distribution of overtime work among the qualified em-ployees in the department.21 This section read: "Any change in the scheduled work day shall be subject to collectivebargaining."22Respondentproposed that this section be eliminated "subject to clarification23 The contract thenin existencerequired an employee absent due to illness to notify Re-spondent of such illness not later than the end of his regular scheduled shift unless unableto do so for a verifiedreason.24Sherman, associate of Biddle Trade Bureau, was the other Respondentrepresentativepresent at this meeting.The recordindicatesthat a review of thepast negotiationswas solelyfor Sherman's benefit. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDupon UE's representatives acquiesced in this procedure,after protesting that it was an utterwaste of time to make the review.The parties,upon the completion of the review,agreed thatarticles VI,VII, and VIIIhad received complete accord 25 Although discussion was had withrespect to articlesV, XI, XIII, XIV, andXVof the existing contract,no agreement was reachedwith respect thereto except that the parties agreed to retain section 3 of articleXIV of theexisting contract entitled"SeniorityThe next meeting took place on June7Theparties proceeded to discuss article XVI, en-titled"Discharges."Respondent proposed that sections2and3 thereof be completely revisedAftera brief discussion of Respondent's proposals,UE counterproposed that section 1 remainas in the contract with the additionof theword"discipline",that sections 2 and 326 remainas they were, but Respondent's proposal on section 3 be added as a new section 5,and thatsection 4 remain as it was in the contract 27Following UE's counterproposal,there was considerable discussion regarding Respondent'sproposal on section 2 dealingwith "Advocacyof the overthrow of the United States Govern-ment by force or violence"as a cause for discharge The parties discussed this section atsome length There being no agreement,the entire article was postponed for future discussion.The parties then discussed article XVII,entitled "Wages,"and in the discussion that followedUE stated it thought a wage increase of 32 cents was justified At Respondent's suggestion,this article was passed over to be taken up again when all cost items were under discussionAftersome discussion of article XVIII, entitled"Job Classifications,"the parties agreedto discuss this article at the next meeting25 These articles appeared in the then existing contract and neither party had proposed anychanges with respect to them26 Respondent proposed to change article XVI to read as follows:Sec. 1 The company shall havethe right to discharge or discipline any employee forjust cause.Sec 2. Justcause for discharge or disciplineshallinclude, but not be limited to in-competency,inefficiency,dishonesty, advocacy of overthrow of the UnitedStates Gov-ernmentby forceor violence,refusalto fulfillin a cooperative manner reasonableinstructions of a superior,any wilfulor gross negligence,habitual negligence, failureto comply with establishedshop rulesand anyact or actions that seriously interfere withregular routine of production and operationof the plantSec. 3 In the event an employee shallbedischargedorlaid offfor disciplinary reasonsand he believeshe has been unjustly dealt with,his complaintshallbe adjusted pursuant tothemethodherein provided for the adjustment of grievances.He shallhave the right topresent his grievanceto the steward before leaving theplant.His complaintmust be takenup with arepresentativeof the Company withintwo (2)working days of such discharge orlay-off.If it is decided under the provisions of this agreement that an injustice has been dealtthe employee with regard to his dischargeor lay off without any faulton the part of theemployee,then the Companyshall reinstate the employee and pay him full compensa-tionIf it is decided that an injustice has been dealt the employeebut that theemployee wasnotwithout fault, the Company maybe required to reinstate the dischargedor laid offemployeewith suchcompensation,if any,as may be agreedupon by theparties settlingsuch difference.27 Article XVI of the contractthen in force read:Sec 1. Employees shall be discharged only for just causeSec. 2 The Union shall have the right to challenge the sufficiency of cause for dis-charge of any employee and in such an event, the matter shall be handled in accordancewith the grievance and arbitration procedure established hereinSec 3. No employee shall be discharged for incompetency or inefficiency without atleast one warning in writing(with a copy to the Chief Steward) Such warning shall notbe followed by discharge within less than three(3) working daysWarning notices shallbe considered ineffective after ninety(90) days.Sec. 4 This article shall not be applicable to probationary employees..The Companyshall have the right to discharge probationary employees for any cause PRYNE & COMPANY,INC.463Toward the close of the meeting,UE again expressed its concern that the parties were onlymeeting once a week and suggested that meetings be held at more frequent intervals or forlonger periods so that negotiations could be completed before the termination of the thenexisting contract Respondent countered with the statement that the preceding year the partieshad operated for a period of 2 months without a contract while negotiations were in progresswithout any change in the friendly relations between management and employees Brant pointedout that no worker in his right mind wanted toworkwithout a contract He then stated that heknew of no talkofastrikeuntilhe had read about such a possibility in one of Pryne's numerousletters to the employees Brant further stated that UE intended to make preparations for sucha possibility in the event there was no contractby June 30The parties then recessed on themotion of Respondent at 5:30 p in and agreed to meet on June 14 at 3 p m 28On June 14 theparties again met This meeting lasted from about 3 until about 6.30 p mArticle XIX,concerning which neither partyhadsuggesteda change, was read and agreed uponby thepartiesChange of section 6 of article XX, entitled"Leave of Absence,"as proposedby UE was thendiscussedRespondent indicated that it would agree in principle with theproposal but suggested that it be permitted to rewrite the provision All of article XXI, exceptsection 4 which dealt with the matter of a union bulletin board,was agreed upon Discussionof section 4 was postponed for a future discussionArticle XXIIrelating to military servicewas discussed.The parties agreed in principle and Respondent proposed that it rewrite theclause to conform to the practice then in effect in the plantArticle XXIII,entitled"GrievanceProcedure,"and article XXIV, entitled"Rights of Management,"were discussed but no agree-ment was reached and discussions thereon were postponed for future meetingsArticles XXVand XXVI, concerning which neitherof theparties had made any proposals for change, wereagreed upon. ArticleXXVII,entitled "General Conditions,"as proposed by Respondent wasthen discussed but no agreement was reached At the conclusion of the meeting,UE againexpressed concern over the fact that Respondent had not manifested sufficient seriousnessabout negotiating a new contract and suggested that Respondent consider the contract its mostpressing business between that date and June30, thedate of expiration of the contract UEagain asked for more frequent and lengthier meetings The parties agreed to meet on June 19at 1p.inOn June19, the parties met from 1 to 5p m At the opening of the meeting,Brant pointedout that the parties had been over the proposals point by point on a number of occasions, thata period of a month and a half had gone by since the start of negotiations,and that it wasabsolutely necessary to consummate a new contract before the old one expired on June 30Brant further pointed out that reasonable bargaining called for Respondent to make a proposalwhichwould permit the consummation of an agreement rather than a discussion of clausespoint by point,as Respondent has been continuously doing In an attempt to achieve an earlycontract,LIEmade a "package"proposal.Respondent stated that the "package deal" repre-sented only a slight change in the positionof the UE andthat, therefore,it could not acceptthe proposal Respondent recommended that negotiations continue and that the contract shouldbe discussed item by item in an effort to arrive at a contract that would be satisfactory to bothpartiesBrant protested,stating that Respondent's attitude did not indicate a desire on its partto reach an agreement and that some of Respondent's proposals bordered on unfair laborpracticesBrant then stated that he would contact the Federal Mediation and ConciliationService and enlist its aid The parties scheduled the next meeting for June 27 at 1 p. mThe parties met from 1 to 5 p in on June 27. Again Respondent proposed reviewing thecontract from the beginning,clause by clause Brant pointed out that this would be repetitiousand if such method was followed the parties could not possibly complete a contract by June30. Brant then requested that Respondent make a proposalwhichwould permit the consumma-tion of an agreement rather than a discussion of clauses point by point.However,Respondentinsistedon going over the contract,clause by clause,which was done The parties thenproceeded with article I of the contract and reviewed the prior negotiations Article I wasdiscussed and no agreement was reached The parties then discussed the checkoff provisionof article IV. LIE stated that Respondent's position regarding this checkoff provision wasunreasonable and that its adamant positionwithrespect to it constituted a major point ofdifference in reaching an agreement Respondent responded that under conditions where acheckoffis the only point at issue it is not considered a bargainable item by the Board and,further,that from management's viewpoint,checking off dues was an expense which Respond-ent desired to eliminateWithregard to theunion-security provision of this article, UE stated28All negotiation meetings recessed at Respondent's request. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDthat its position would be influenced by Respondent's position concerning the balance of thecontractThe parties then proceeded to discuss article V. Respondent withdrew its proposals relatingto sections 6 and 7 of said article. Article IX was passed over at the request of RespondentA brief discussion ensued regarding article X, entitled"Injuries," but no decision was reachedThere was some discussion regarding UE's proposal relative to vacations as expressed insection 5 of article XIIL Respondent agreed to submit for consideration at a later date acounterproposal that would prorate vacations in relation to the number of years of serviceSome discussion then took place relative to article XIV, at which time UE requested a 5-minuterecessAfter the recess, Brant proposed that the provision regarding seniority of articleXIV of the existing contract be continued, that the Respondent and UE drop all proposalsexcept the UE's proposal for 1 additional paid holiday and a 9-cent general wage increaseRespondent then requested a recess for the purpose of discussing the proposal After therecess,Respondent stated it would not accept the Union's proposal, pointing out that it hadcanceled the contract because it felt there was need for changes in some of the items that hadcaused friction in the past, that other items needed clarification and, in view of world condi-tions, changes were necessary in the present contract The next meeting was scheduled forJune 29 at 1 p. m.On June 29, the parties met from about 1 to 4:30 p. m. The parties proceeded to discussarticles XIV through XVII, inclusive UE requested that meetings be held that night, the fol-lowing day, and Sunday, but Respondent refused UE then requested Respondent to extend theagreement then in effect pending negotiation of a new agreement Respondent refused Brantthen said he desired to continue negotiations, but if no new agreement was reached or the oldUE contract continued UE would call a strike at midnight, July 1During the recess at the meeting on June 29, a notice was posted by Respondent on the plantbulletin board informing the employees that Respondent would operate the plant during thestrikeDuring the week commencing June 25, UE held several meetings of its membership whereatdiscussions were had relative to the advisability of strike action On or about June 29, themembership voted to strike The strike commenced on July 2Cabana testified that twice during the day of Friday, June 29, Freeman told him about beingconcerned regarding the impending strike and inquired whether he had any suggestions aboutpreventing it, that on each occasion he told Freeman that although he, too, was greatly con-cerned about the announced strike, he did not know of any feasible solution for preventing itbecause the men had voted to strike and hence "it was cut and dried" and "the die was cast",and that he promised Freeman to contact him in case he thought of any "ideas" or "loop-hole" to prevent the strike Cabana further testified that that evening the idea came to himthat the strike could be prevented "if the men would come back to work on Monday they couldcontinue to work during negotiations"; that he was unsuccessful in reaching Freeman on thetelephone that evening in order to convey his thoughts to Freeman because Freeman had nohome telephone, that he telephoned Tabor, Y9 whom he knew lived near Freeman, and askedTabor to inform Freeman that he would like to see Freeman because he had "an idea" howto prevent the strike; that Tabor stated that "a great many of the people didn't want to strike",that he remarked "that was pretty difficult to believe, in view of the strike vote that had beentaken," and the majority had voted to strike; that Tabor "pointed out the fact that there wereabout 30 percent" of the employees who did not care to strike, and that he remained home allevening waiting for Freeman and Tabor but neither one appeared.The next morning, June 30, Tabor went to Freeman's home and informed Freeman thatCabana would like to see him En routeto Cabana's home, Tabor and Freeman noticed Cabanaentering a drugstore located about 2 blocks from the plant and they followed Cabana into thestoreRegarding the conversation which ensued in the drugstore between Freeman, Tabor, andCabana, Freeman testified that he asked Cabana, "Do you want to see me? ", that Cabanareplied in the affirmative and then said that everyone would be "better off" if the strike didnot occur, adding, "you know that the UE is the only thing that is standing in the way", thatCabana then stated he could probably get an agreement between the Company and the men,without the aid of the UE, and that he replied that he "couldn't see that way" because the29 As found above, Tabor and Carter came to Cabana's home in December to discuss thewithdrawal from UE. PRYNE & COMPANY, INC.465employees"had made [ their] choice and that is theway we thought we would continue " Free-man further testified that during the said conversation Cabana also remarked, "Mr Prynedidn't haveanyting againstthemen in the shop, it was the union he disliked", that Cabanasuggestedthat the employeesenterinto an agreement with the Company without UE being aparty thereto, that when he reminded Cabana that Biddle Trade Bureau represented Respond-ent and,absent the aid of UE, the employees would have no one to represent them, CabanarepliedRespondent would dispense with Biddle Trade Bureau's services if the employeesforsook UE.Regarding the above-mentioned talk with Freeman and Tabor, Cabana testified that he hadstated that the men should not strike but continue working and allow negotiations for a newcontract to continue, that he also stated that if Pryne did not live up to the statements con-tained in the letters he previously sent to the employees, then, in that event, he was sure theemployees would unanimously vote to strike, including him and others not in the bargainingunit, and that Freeman replied that his suggestion was "worth considering" and would informhis fellow workers about it at the meeting which had been called for that morningOn cross-examination Cabana further testified that during the aforesaid conversation he"may have" suggested that Freeman see Pryne, that he did not "think" he stated that Pryne"doesn't have a thing against the men in the shop, that they are good men" but that Pryne"wouldn't have a thing to do with the union", that he did not "recall" Freeman "exactly"saying tohim, "You want us to give up the union, which protects us, and the Company willstill have the Biddle Trade Bureautell them how to chisel us out of our rights", 30 and that inresponsetoFreeman's remark, "What you are asking us to do is sell out the Union Theyhave called for a strike," hereplied,"You are putting words in my mouth You can interpret[my remarks] any way you want to, but you are working with Mr Pryne If you can live withoutwagesfor the next few weeks, or as long as[ the strike lasts] , that is your business. Me, Ican't.Maybe you are better off than I am."Upon the entire record in the case, the undersigned is convinced, and finds, Freeman'sversion of what transpired during his conversation with Cabana on June 30 to be substantiallyin accord with the facts The undersigned further finds that Cabana made the statements whichFreeman attributed to him.Royalty, testified credibly and without contradiction that about an hour before the employeeswereto take the strike vote he was in Cabana's office; that during the conversation that en-sued therein between him and Cabana, the latter said, "I hope you want your job If you don'tvote 'no', you most likely won't have a job", and that when he replied, "I will do what themajority of the people want," Cabana retorted, "You are levelheaded and you will vote theway you should."On July 1, UE sent Respondent a telegram requesting a meeting on July 2 The telegramcharged Respondent with refusing to bargain in good faith and concluded with the statementthat if Respondent refused to meet and negotiate on July 2, UE would file an unfair laborpractice charge with the Board alleging "refusal to bargain in good faith and other illegalacts."Byletterdated July 2, Rea replied denying the allegations of not bargaining in goodfaith and other "illegal acts" but did not set a date fora negotiating meeting By telegram ofJuly 2, addressed to Respondent, Brant requested a meeting on July 3 On July 3, Pryne in-formed UE by telegram that all communications for negotiations had to be directed to Rea OnJuly 4 Brant telegraphed Rea requesting a meeting on July 5, 6, 7, or 8 Not having received areply to thistelegram,Brant telegraphed Rea on July 5 requesting a meeting on July 6, 7, or8On July 5, Respondent sent to each of its employees who had not reported to work since thecommencement of the strike a letter requesting said employees to report to work on July 9,pointingout that if they did not so report, they might be replaced.Biddle Trade Bureau, by letter dated July 5, suggested a meeting be held July 11 at theoffices of the Federal Conciliation Service in Los Angeles On July 6, UE telegraphed Reaacknowledging receipt of his letter of July 5, agreed to the July 11 date suggested by Rea, andrequested a meeting at an earlierdateLater that day, July 9, UE telegraphed Rea that itwould meet with him at the conciliator's office on July 11On July 11 the parties met at the offices of the Federal conciliator from 3.15 to 5 10 p m 31RespondenthadacourtreporterpresentUE objected on the ground that the30Cabana admitted,however,that Freeman mentioned"The Unionrepresents us, lust asBiddle Trade Bureau represents Pryne& Company."31All subsequent meetings were heldat the LosAngeles officesof theFederal Mediationand Conciliation Service. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresence of the reporter was not indicative of good-faith bargaining Respondent insisted thatthe reporter remain Ile did so and made a verbatim report of what transpired Hubbard, anassociate of Biddle Trade Bureau representing Respondent together with Rea and Kelly,opened the meeting by giving a resumeofthe bargaining history up to that point 32 Respondentthen submitted two additional proposals, one waiving the right of either party to demand bar-gaining duringthe life of the contract on any point whether raised in the contract or not, andthe other providing that in the event of a violation of the contract by UE, that organizationshall be liable for all monetary damages suffered by Respondent, including loss of profitsRea, for Respondent, then asked if UE wouldrenewthe contract without any wage or vacationchange.UE inquired if that constituted a firm offer When Respondent did not reply, the matterwas droppedUE then proposed the old contract plus a 9-cent an hour general wage increase, subject toWage Stabilizationapproval,without any additional paid holidaysRespondent rejected theproposalUE theninquiredifRespondent had any suggestions and Respondent replied, "Webelieve the proposals that we have made are fairand just andthat we should settle this thingon the basis of the agreements already reached plus the Company proposals that have beenmade"UE did not accept Respondent's proposaland proposedthe old agreement,plus allchangesalreadyagreed on, plus a 9-cent an hour increasesubject to Wage Stabilization BoardapprovalRespondentrejected theproposal and raisedthe questionconcerning the wage re-opening clause ofthe 1950 contract UE offeredto waive the wage reopening clause Respond-ent proposed the old contract,plus all modifications already agreed on,plus all other changeswhich hadbeen proposed by Respondent,and with no reopening clausefor 1 year UE rejectedthis proposalRea, aftersome further discussion,requestedthat the meetingconclude, addingthat therewas no "rush"in connection with the settingof the nextnegotiating meeting Healso announcedthat before meetingagain he desiredto obtain the typewritten minutes of themeetingThe next meeting took place on July 18 At the opening thereof UE pointed out that Respond-ent had statedthat itwantedto study thetranscriptof the previousmeetingin order to be ableto determine whatitsofficials'attitude would be toward UE's proposals and then inquired ifRespondent had any proposalto settle the strikeRespondent at that time stated, among otherthings,that it was particularly interestedin theUE'sresponsibilityfor damages due to viola-tion of a contract,if one was enteredintoAftersomediscussion of the matter Respondentproposedthat UE post a $50,000 performance bondRespondentalso stated that it did not havea "package"proposal to make but desired to negotiateon the contract point by point Respond-ent then enumerated variouspoints upon which the parties had not reached agreement Afterdiscussingthe pointsstill not in agreement,UE urged that the parties continue the meetingthat eveningRespondent refused UE then stated that it desired to meet more often than oncea week Hubbard pointed out that while Respondent's negotiatorshad authority within limits tobargainand could make most of the decisions "at the same time it is well to check with yourprincipals as you people do " Hubbard further stated that "as soon as we have a chance tolook over the transcript then we will set a date for next week " The meeting concluded withthe understanding that Respondent would notify the conciliator within a few days so he couldarrange a meetingfor the following weekOn July 25 the parties met from about 3 40 to 5:45p in Respondent opened the meeting bystatingthat it did not have a courtreporterpresent because of UE's objection Respondentthenproposed starting at the beginningof the contract to discuss the contract point by point orto discuss the points of difference point by point UE objected and suggested a caucus with theconciliator for the purpose of explaining the situation to him After the UE caucus with theconciliator, the conciliator caucused with the Respondent After the recess, in response to aquestion by UE for a proposal from Respondent to settle the dispute, Respondent replied, "TileCompany proposes that there be no wage increases, that there be no wage reopening, thatthere be no checkoff, and that the Union should offer counterproposals to the Company'sproposals" Respondent then repeated that it had made no "package" proposal and desiredto negotiate on a contract, clause by clauseThe next meeting occurred on August 6 and lasted from about 4 to 4 50 p m The meetinghad been set for 3 p in but representatives of Respondent did not appear until about 4 p inRespondent offered 14proposalsUE stated that it agreed to accept Respondent's proposalsNos 1, 3, 7, and 11, but it could not agree to Respondent's proposals 2, 4, 5, 6, 10, 12, and2 This resume was made over UE's strenuous objection PRYNE & COMPANY, INC.46713, 33 that with regard to Respondent's proposals Nos 12 and 13 it had counterproposals whichitsubmitted at the time, that with regard to Respondent's proposals 8, 9, and 14, it was ingeneral agreement subject to further discussion. UE then requested that its counterproposalsbe discussed Rea, for the Respondent, stated that he was not going to discuss them that dayHe said, "We are leaving right now " UE again asked Respondent to stay and discuss itscounterproposals, but Respondent's representatives walked out of the meeting at approximately4.50 p m , without discussing the proposals which had been submitted by UEOn July 23, Respondent instituted an action in the Superior Court of the State of Californiafor the purpose of enjoining the commission by UE adherents of acts of violence and masspicketingOn that date the court issued an order to show cause why the relief should not begranted and restraining all persons from engaging in any unlawful picketing. On the returndate, August 1, the court continued in effect the restraining order and adjourned the hearingon the petition until August 7, with instructions that UE and Respondent meet and negotiatefor the purpose of settling their difficulties. On August 7, the court again continued the hear-ing on the petition for injunction until August 13, and again instructed the parties to continuenegotiationsAbout 2 or 3 weeks after the commencement of the strike, Royalty met Kelly He inquiredof Kelly about "the chances" of going back to work, Kelly replied that if Royalty inquired atthe plant's employment office for work and if there was a vacancy Royalty would be givenwork, Royalty then asked Kelly why Respondent would not sign a contract with UE, to whichinquiry Kelly replied, to quote Royalty's credited testimony, "he had dealings before with theUE on the East Coast and they had nothing good for the Company "On August 8, the parties met from about 9 25 a m until noon They discussed the proposalsand counterproposals made by both Respondent and UE at the preceding meeting without anyagreement being reached UE stated that it was willing to continue meeting that afternoon orthat night or the following day Respondent refused to do so. It agreed, however, to meet onAugust 10 UE then asked Respondent to commit itself for a definite length of time for thatmeeting, but the Respondent refused to do so33 Proposal#1.All agreed to proposals shall be incorporated in the new agreement.# 2 No wage increases.#3.Respondent agrees to plant clericals being included in bargaining unit.# 4 Open shop- -no checkoff#5 All employees hired after commencement of strike shall have full seniority and em-ployment rights. All individuals who did not work regularly between commencement ofstrike and the signing of the agreement, if Respondent decided that those individuals hadbeen replaced, then they have no seniority rights#6.Neither UE nor its members shall harass, intimidate, or coerce any employees bymeans of name-calling, boycott, silent treatment, etc. If, in Respondent's opinion, anymember of UE engages in such conduct, that individual may be discharged forthwith. Ifany representative, agent, or any individual acting on behalf of UE engaged in such con-duct, Respondent may then rescind the entire agreement.# 7. Respondent withdraws its proposal regarding steward's seniority status#8. Holiday clause of the old contract to be retained.# 9. Seniority clause of old contract to be retained# 10. Respondent reserves to itself the sole right to decide if an employee is incompe-tent to perform his assigned tasks. Respondent may also discharge or otherwise disciplinean employee who advocates the overthrow of the United States Government by force orviolence.#11. Bulletin board clause of old contract to be retained.#12. Contract to provide for ano-strike clause. If the provision previously proposed isnot acceptable to UE then UE is to submit a clause spelling out what recourse Respondenthas against UE "in event of a wildcat or other type of coerciveinterferencewith thebusiness of the Company in violation of the terms of the agreement "f13. Withdrawal for the posting by UE of a performance bond. In place of its previousproposal, Respondent proposed that the agreement's "no-strike clause be so worded asto spell out the Company's rights in the event of a violation of the agreement" plus theremaining portions of Respondent's former proposed conditions clause including "thewaiver clause."# 14 Contract to run for one year without a reopening clause. 468DECISIONS OF NATIONAL LABOR RELATIONS HOARDThe August 10 meeting lasted from about 9 a m until noon. The partiesdiscussed andreached agreement on the no-strike clause and some sections of the discharge clause UEaccepted Respondent's proposals of August 6, relative to holidays and seniority. UE then madea proposal to end the strike on the basis that all strikers return to their jobs with fullsenior-ity; that the old contract be reinstated plus modifications alreadyagreed upon,and that theremaining issues, including wages, be submitted to arbitration. Respondent rejected thisproposal. Shortly before noon, Respondent requested the adjournment of the meeting TheUnion requested that the meeting reconvene that afternoon Both Hubbard and Kelly, repre-senting Respondent, stated that they had appointments that afternoon and could not meet withUE. UE then suggested a meeting for that night or for the following day (Saturday) or Sundayor Monday Respondent's representatives replied that they could not meet before the followingTuesday. The parties set the meeting for August 14 at 9 a mOn August 13, the continued date of the hearing on the petition for injunction, Judge Gatesstated that he was not satisfied with the frequency of the negotiations or the progress made,and at his direction a stipulation was entered into by the parties continuing in effect thetemporary restraining order, until August 29The stipulation stated that the parties wouldcontinue negotiations and meet not less than 3 days a week for at least 5 hours each day untilsuch time as an agreement was reached or until the Federal conciliator should advise theparties that further meetings would be fruitlessThe August 14 meeting lasted from about 9 a in. until noon The parties discussedRespond-ent's proposals of August 6, concerning Respondent's right to discharge and management pre-rogative to set job standards as well as several other points No agreement was reachedon any point, although to severalUE proposals Respondent's representatives replied, "We willconsider it and let you know," adding that they could not give an answer to any proposal untilthey checked with officials of Respondent Respondent refused to meet with UE that afternoonor evening, although requested The parties agreed to meet on August 16 at 1 p in and onAugust 17 at 9 a inThe next meeting occurred on August 16 and lasted from about 1 to 6 p in Kelly wasnot present at this meeting due to the fact that he had taken a business trip However, Eckhardt,Respondent's personnel director, was present in his place and stead. The principal mattersdiscussed were the proposal of Respondent to include as a cause for discharge "the advocacyclause" and the proposal, giving Respondent the unilateral right to put in effect an incentiveplan In the discussion which ensued regarding the incentive plan, Respondent maintained thatithad the authority to install the incentive plan without the right of negotiation or UE's rightto question the plan UE requested Respondent to withdraw its proposal because it was not acollective-bargaining arrangement since it provided for a unilateral determination for theestablishment of an incentive plan without negotiation Respondent replied that it would notwithdraw the proposal UE then stated that the Respondent had been "hanging on to this posi-tion since May 15th " Hubbard, for the Respondent, replied, "We might hang on io this posi-tion for ten years and give it up That would not be insisting on it " The parties then dis-cussed the Respondent's proposal that it have the unilateral right to establish work standardsThere was no agreement relative to this proposal and the meeting concludedThe next meeting took place on August 17 and lasted from about 9 a m. until 3 p m After alengthy caucus at the inception of the meeting, Respondent asked for UE's position on itssick-leave and job-classification proposals UE replied that it was prepared to withdraw thoseproposals if agreements were reached on other points, but that as long as Respondent insistedon certain other proposals it wanted to retain these points as bargaining proposals Wage rateswere then discussed and Respondent insisted that it could not offer any wage increaseAlthough Hubbard had announced at the previous meeting that he had authority to alter Re-spondent's position, at this meeting he stated that he had no such authority and, therefore, nodefinite answer to UE's counterproposal on the question of discriminatory treatment of em-ployees could be given UE then proposed a "pledge of harmonious relations" clause Hubbardreplied that such a clause might cover the matter but made no definite commitment UE thenmade a counterproposal regarding the grievance procedure After a lengthy caucus, Respond-ent replied that the proposal was logical and that Respondent would give its answer with respectto it at the next meeting UE pressed for an immediate answer and suggested that Hubbardtelephone Respondent's officials in an effort to settle the matter Hubbard refused Hubbardthen stated that he did not have any other proposals to make at that time but would be preparedto make some proposals at the next meetingOn August 21 the parties met from about 9:35 a m until 3 30 p in Although the meeting wasscheduled to start at 9 a in , the parties did not get started until 9:35 due to Hubbard's latearrival at that time. Eckhardt did not appear until 9:50 a in. When Eckhardt appeared he and PRYNE & COMPANY, INC469Hubbard caucused from about 9 50 until about 10:25 a, m. The conciliator had to leave at 11 30am , atwhich time UE proposed that Respondent and it remain in session and attempt to makesomeprogresstowards settling the dispute Hubbard replied that he wasleavingand left at11.35 a. inThere was relatively little discussion at this meeting The parties reconvened at1 45 p m There was some discussion of proposal No 6 of the Respondent's proposals ofAugust 6 31 UE proposed a stipulation to the effect that there would be no discriminationagainst anyreturningstriking employee Hubbard stated that none of the employees had beennotified that they had been terminated; that he did not know Respondent's position with regardto reinstating employees who went on strike; that he did not know if anyone would be consideredreplaced, and that Respondent would determine its position at the end of the strike Hubbardwas then asked if he had any proposals to make and he replied in the negative The meetingthen concludedThe next meeting took place on August 23 and lasted from about 1 45 to 5.55 p m At theprevious meeting there had been a discussion relative to the checkoff and Hubbard had saidthat he would obtain information on the cost of the checkoff The conciliator stated to Hubbard,"You were going to check on the Company's position " Hubbard caucused with Eckhardt UponreturningHubbard stated that he had been using the time to check with Respondent as to itspositionHubbard specified six steps which were necessitated by the checking off of dues. Hestated that he did not know the cost involved The parties then discussed the "advocacy"clause and "incompetency" clause of the discharge article, without any change in positionEmployees Freeman and Swift of UE's negotiating committee asked why only half of the vaca-tion payments had been paid the strikers by Respondent Hubbard replied that he did not knowbut that he would advise them the following day Respondent's representatives caucused at4-30 p. m and returned to the meeting at 5.30 p m , stating that they had no further proposalsto makeOn August 24 the parties conferred from about 1:25 to 5:40 p m Respondent was representedat this meeting by Sherman and Stout, associated with Biddle Trade Bureau, and Eckhardt,noneof whom was completely familiar with the state of negotiations up to that time Shermanhad not been at any conference negotiation for the preceding 3 months Stout had been at only1 previous meeting and Eckhardt had been at only 2 previous meetings UE asked if Respond-ent had any proposals to make for settling the strike other than those which had previouslybeen "made. Sherman replied, "Suppose we answer that after we recapitulate the points agreedto " Brant pointed out that the parties had gone over those many, many times Sherman statedthatRespondent's representatives were not familiar with the status of the negotiations Theparties then proceded to recapitulate the points in disagreement to reply to UE's questionasked at the beginning of the meeting about settling the strike, Sherman stated that Respondenthad no other proposal to make except to reiterate and discuss the parties' previous positionsAt the request of Respondent, the parties recessed from 3 to 3:50 p in Upon reconvening, UEasked if Respondent would agree to a modified or progressive union-shop clause, to whichSherman replied, "We will consider " UE then asked if Respondent would agree to a checkoffifUE dropped its union-shop proposal, to which Sherman replied, "We will consider." Re-spondent was then asked if it would agree to a modified union shop if UE dropped its demandfor a checkoff, to which Sherman replied that Respondent would consider, adding that he wasnot prepared to state Respondent's position. Freeman, a member of the negotiating committee,then asked why Respondent had only paid the strikers half of the vacation pay due them.Sherman replied that Respondent did not know whowas coming back to work and, besides, Re-spondentonly paid for vacations onthebasis of 6 months' service UE then pointed out that fullpayment was due to all people who had completed 1 year of service Sherman asked for UE'spositionon the waiver and termination clauses UE replied that it could not agree to theseclauses until they knew what was going to be in the contract, that if the contract terms weresatisfactory UE might agree to those proposals. Respondent recessed from 4:38 until 5 p in.Upon resuming negotiations, UE proposed that all provisions theretofore agreed upon beplaced in effect; that the provisions of the 1950 agreement, except as modified, be placedin effect, that all strikers be reinstated with full seniority rights, that the parties submit toarbitrationall issuesremaining in dispute Sherman replied that he could not give an answerwithout study and without consultation with his principals When UE proposed relinquishing itsproposal for a union shop if Respondent agreed to UE's for a checkoff, Sherman took the posi-tion that he would study the bargaining values involved, adding that until that was determinedno decision would be madeS4Regardmgharassment, intimidation, and coercion of employees by UE or its members. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 27, the parties conferred from about 9:36 a m until about noon The meeting wasscheduled to start at 9 a in Respondent's representatives,however,did not appear until ap-proximately 9:36. There was some discussion of the matter of arbitration as proposed by UEat the preceding meeting. Respondent rejected this proposal At about 9 52 Hubbard receiveda phone call A few minutes later he returned and requested that the Respondent's representa-tives caucus. At about 10:30 Respondent's representatives returned to the meeting and Hub-bard announced that he had been advised that at the State court hearing relative to the petitionfor injunctionUE's counsel had requested and obtained a continuance; that Respondent hadagreed to the continuance provided that the stipulation of August 13 executedby thepartieswas canceled,that since Respondent was now under no compulsion to continue the scheduledmeetings after August 29, he was canceling the meetings scheduled for August 30 and 31, andthat he would continue the presentmeetingonly until noon. Hubbard refused to discuss thedate for the next meeting,stating that he would communicate with the conciliator regarding itThe parties then discussed the duration of contract and reopening clause without reachingagreementTheyalso discussed wages, without reaching agreement The proposal regardingdues checkoff was also discussed Since Respondent did not have the figures representing thecost of the dues checkoff at the meeting,although at several previous meetings it had agreedto makesuchfigures available toUE,noagreement was reached with respectto itThepartiesthen agreed to draft those matterswhichthe parties had agreed to in principle.Respondent'srepresentatives caucused at 10:57 and returned to the meeting at 11 20 The meeting ended atabout noon without agreement being reached on any issueThe next meeting occurred on September 20 and lasted from about 1:30 to 2:30p m UEproposed that the parties sign the old contract plus changes already agreed upon, plus fullreinstatement of all employees on strike without discrimination No agreement was reachedOn October 2 UE called off the strike.On October 24 the parties conferred forthelast time. UE stated that Respondent's proposalsregarding sections 1, 4, 5, 6, and 7 of article 27, entitled "General Conditions," a were un-$ These proposals were submitted by Respondent on May 15 The proposed provisions neverappeared in any previous contracts between the parties,and read as follows:Section I. The Company may require a non-Communist affidavit from any individual orindividuals claiming to represent the Union in any capacity before recognizing such in-dividual as a representative of the Union The Company may refuse to confer, meet with,or bargain with any such person or persons who decline to furnish such affidavit or affi-davits. Such affidavit shall affirm that the individual is not a member of the Communistparty or affiliated with such party and that he does not believe in, and is not a member of,or supports any organization that believes in or teaches the overthrow of the United StatesGovernment by force or by any illegal or unconstitutional methods.Section II. All provisions of thisagreementshall be subject to, and superseded by thelaws, rules, regulations and orders which may be imposed by the Government of the UnitedStates and the State of CaliforniaSection IIIShop rules, as required by the Company, shall be established solely by theCompany with the understanding that they shall not violate any of the provisions of thisagreement.Section IV. Oneofthebasic purposes of this agreement is to obtain through cooperationbetween the parties the greatest possible individual and yearly production, and the Unionagrees that it will not, directly or indirectly, oppose or interfere with the legitimate andreasonable efforts of the Company to maintain and improve the skill, efficiency, abilityand production of the worker, the quality of its products or the installation of improvedmethods and facilities of production This also includes the right to establish modernplans of wage administration consisting of job evaluation and an incentive plan based onextra earnings for above-standard production arising from increased effort on the partof the employees, the right to grant merit increases and also the right to distribute abonus,annual orotherwise, to such employees and in such manner as the Company maydeem fitSectionV. The Unionagrees not to use or issue, or permit representatives,agents, ormembers to use or issue any scurrilous statements or to make any false accusations con-cerningthe Company, its officers or employees in any official papers, handbills, news-papers or other literature PRYNE & COMPANY, INC.471reasonable and illegal demands Respondentrepliedthat it did not insist on any of the men-tioned clauses as a condition to signing an agreement, but made offer to withdraw any of theproposed sections. UE proposed settling the dispute on a basisof placingin effectall agreedupon clauses, a wage increase of 9 cents per hour, checkoffand illnessclausesas they appearin the old contract, and a wagereopeningclause on 60 days' notice, plus the remainder ofthe 1950 contract UE then stated the clauses which hadbeen agreed upon up to that point 36According to Kelly's notes which he madeat the meeting, that withrespectto article 27,Respondent 7 proposed that if section 1 thereof was foundto be an illegal requestthen, in thatevent, that section would be withdrawn, thatRespondent would agreeto withdraw fromsection4,except the firstsentence,that section 5 was to be retained but asection similar theretowas to be included to protect UE against any scurrilous attacks,etc , that section 6 remainas proposed; and that section 7 remain as proposed except that before "enforce" the word"reasonable" may be inserted. Kelly's notes further revealthat Respondent also agreed "toplace in effect, once anentire agreementisexecuted"the clauses heretofore agreed upon,thatRespondent rejected all demands for awage increase maintainingthatits rates were"equal to or as high, if not higher, than thesameskills in our industry andarea",that Re-spondent rejected the checkoff demand, that Respondentagreedto a 1-yearcontractif it con-taineda "no-wage re-opening" clause, thatRespondent's proposeddischargeclause be in-corporated into the agreement, and that section 5 and 6 of article 27 must be included in theagreementUE's representatives38caucused,and upon their return proposed thatthe parties initialand put into effect immediatelyall clauses agreed upon and set aside more time to negotiatewith respect to the balance Respondentrepliedthat the proposalsand concessions were madesubject to an entireagreement being reachedUE offered to meet withRespondent thefollowing morning or afternoonRea repliedthat he wouldconsiderwhenit could meet againHe and Kelly then left themeeting. 39Section VI The Union recognizes that the Company has the right topresent grievanceson matters relating to the Union's administration of this contract, on the conduct of theUnion's members when acting in the name of the Union in relationships with the Companyand its accredited representatives, on the public relations involved in the vilification oftheCompany and/or its officers in printed material and/or oral statements by unionmembers, etcSection VII The right of the Company to establish and determine and tomaintain andenforce standards of production is fully recognized. Continued failureof an employee toproduce on the basis of established standards will be considered cause fordiscipline,including discharge, unless the failure is due to causes beyond his control The Companyshall not be required to retain in its employ any employee who refusesto meet estab-lished standards or who engages in any attempt or participates in anyplanto control orlimit the amount or speed of production36They wereArticle I, which sets forth the categories of the persons covered by the agreementSection 3 of article III, being UE's pledge not to intimidate or coerce Respondent'semployees or to solicit members on company timeArticle XI, dealing with pay to employees injured on job, etcArticle XIV, dealing with senioritySections 1 and 5 of article XVI, dealing with discharges for causeSection 2 of article XVII, rates of paySection 6 of article XX, dealing with leaves of absenceArticle XXII, dealing with military service.Sections 2 and 6 of article XXIII, dealing with grievances, arbitration,and no-strike orlockoutSections 2 and 3 of article XXVII All provisions of agreement to be subject to the lawsof Federal and State Governments and Respondent may establish, without prior consulta-tion with UE, all shop rulesxr Kelly and Rea were the only Respondentrepresentativespresent atthe meeting38BeingBrant and Field Representative Louis Torre.39 The meeting started at about 11 a m and concluded at approximately 12:15 p m?91555 0 - 54 - 31 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith the abandonment of the strike on October 2, many, if not all, of the strikers appliedfor reinstatementThey were interviewed by Personnel Director Eckhardt who stated thatthe sudden conclusion of the strike caught him by surprise and hence he was not able to thenadvise the returning employees whether their jobs had been filled by replacements or notEckhardt, however, informed those seeking reinstatement that he would advise them in thenear future about the situation Commencing the following day or the day after, Respondentstarted recalling the strikers for whom it had jobs available Some of the strikers wereplaced on jobs different from those they had previous to the strike and others were placed ondifferent shifts Some strikers accepted their new assignments and others did notAt the hearing herein, the parties stipulated that 1240 of the 1341 persons named in thesecond amended complaint, as amended, were reinstated after the abandonment of the strikeand that none of them was given the job which he held immediately prior to the strike.However, the record shows, and the undersigned finds, that after a short period of time,some of the said 12 were returned to the jobs they held immediately prior to the strike Therecord also shows that others were given comparable jobs on the night shift and earned 10cents per hour more than they had received before the strike because of the 10 cents perhour differential in pay given to night-shift employees.Under date of November 2, IBEW wrote Respondent that it represented the majority ofRespondent's production and maintenance employees, demanded recognition as the sole andexclusive bargaining representative for those employees, and requested an appointment to"discuss the matter."42Under date of November 9, UE wrote Rea requesting a meeting for the purpose of negotiat-ing the issues still in dispute "so that we may reach a complete agreement." The letterconcluded with a statement that UE was ready "to meet with you at any time and for as longas necessary in order to negotiate an agreement."Under date of November 14, Rea acknowledged receipt of UE's letter Rea's letter con-cluded as follows-For a long period of time, and again as late as November 2, 1951, the InternationalBrotherhood of Electrical Workers, A. F of L , have claimed that they represent thegreat majority of my clients production and maintenance employees, including shipping,receiving,warehousing, and other hourly paid employees. They not only claim theyrepresent said people, but that they have a membership of a great majority in thecategories aforesaid mentioned.Because there is a valid question as to which union, if any, represents the majorityof the employees, we deem it inadvisable to meet with you as requestedOn the same day, November 14, Rea wrote IBEW,in part,as follows:My client cannot, on the basis of an alleged claim of representation, accept saidclaim as being valid and thereupon recognize the claiming union as the bargaining agentfor its employeesYou did not indicate your willingness to proceed with this matterby way of the National Labor Relations Board and neither did you offer any proof ofsaid representation other than the claim, itself, made in your communication.Accordingly,my client declines to recognize your Union as the collectivebargainingagent,pursuant to your request 43By letter, dated November 19, IBEW wrote Rea that it had in its possession signed member-ship cards and offered to prove to Rea that the majority of Pryne's employees are dues-40 Namely, Joseph Cardoza, Clarence Hughey, Bernardino Flores, George E. Freeman (namedin complaint as George Fraeman), Edward R. Wyss (named in complaint as E. Robert Wyss,Jr.),Warren C. Busse (named in complaint as Warren Busse), Bill Everett Bozeman (namedin complaint as Bill Bogeman), John O. Campbell, Delmar F. Shanks, Sam Grizanti, FloydDowns, and Joe Hensley4i No stipulation was entered into witji respect to Henry C. Braden42 Respondent posted a copy of this letter upon the plant bulletin board on or about November6.43 On or about November 15, Respondent posted a copy of this letter upon its bulletin board PRYNE & COMPANY, INC473payingmembers of IBEW, that if Respondent bargained with any other union, IBEW wouldstrikeRespondent's plant, that because of the recent strike it was reluctant to disclose toRespondent the membership cards but offered to submit the cards to a neutral arbitrator tobe appointed by the presiding judge of the Superior Court of the State of California providedRespondent agreed that if said arbitrator found that the majority of Respondent's productionand maintenance employees were dues-paying members of IBEW, Respondent would negotiatea collective-bargaining contract covering those employees, and that "if such an agreement"was not acceptable to Respondent, IBEW would "undertake Economic Action to enforce" itsdemandsOn November 30, IBEW submitted a proposal entitled "Arbitration Submission," as wellas other documents, to Respondent Respondent and IBEW executed the submission agreementon December 5, and it was submitted to court shortly thereafter The arbitrator appointedby the court on December 10 submitted his award on December 2G, finding that IBEW repre-sented the majority of Respondent's employeesUpon the unopposed motion of IBEW, theaward was confirmed by the court on January 25, 1952On February 4, 1952, IBEW demanded a meeting with Respondent for purpose of collectivebargainingTwo days later Respondent wrote IBEW it would meet with .is representatives"at your earliest convenience for the purpose of complying with the terms of [the court]"order " On the same day, February 6, Respondent posted a notice on the bulletin boardstating that it was meeting with IBEW pursuant to court orderOn February 7, Louis Torre, field representative of the Union, went to the plant and hada conversation with KellyTorre informed Kelly that he understood that some employeeshad grievances which he desired to investigate Kelly refused to permit Torre to enter theplant, stated that Respondent did not recognize UE and asked Torre to submit the grievancesinwriting and present them through Respondent's labor relations consultants, the BiddleTrade Bureau Torre replied that he had to investigate the grievances before he could putthem in written form and that in order to do so he had to go into the plant Kelly again refusedTorre permission to enter the plantThe following day, February 8, Respondent and IBEW representatives conferred ThereatIBEW requested certain data which Respondent supplied within a week or 10 days.Concluding FindingsThe Board and the courts have been uniformly in accord wih the doctrine that it is theduty of an employer to enter into discussions with respect to collective bargaining "with anopen and fair mind, and a sincere purpose to find a basis of agreement touching wages andhours and conditions of employment "44 Respondent's conduct in this case fell far short ofthis standardThe entire record in this case indisputably demonstrates a regrettable attitude of Respondenttoward the Act Respondent failed utterly, among other things which will be discussed below,to discharge its statutory duty to bargain collectively with UE, as the representative of the,majority of its employees in the appropriate unit, in good faith It is clear that Respondent atno time during its prolonged negotiations entertained any intention of entering into an agree-ment with UE The fact that Respondent entered into the negotiations with a mind "hermet-ically sealed against even the thought of entering into an agreement" 45 with UE is evidenced,in part, by the language used in its letter of March 16, wherein Respondent notified UE of itselection to terminate the 1950 contract at its termination date,45 for Rea indicated therein,in clear and unmistakable terms, that Respondent had no intention of entering into any furthercontractual relations with LIE, for he stated:Pryne & Cofor a considerable period of time has truly and honestly questioned[the] motives and desires on the part of the professional leadership of the U E Serious44Globe Cotton Mills v. N L R.B., 103 F 2d 91, 94 (C. A 5). See also N L.R B v WhittierMills Co., 111 F 2d 474(C A 5); N L R B v Reed & Prince Mfg. Co, 118 F. 2d 874 (C k. 1);N L.R B v. Athens Mfg Co., 161 F 2d 8 (C A 5).45N L.R B. v Griswold Mfg. Co , 106 F 2d 713, 723 (C A. 3)46 This letter was sent to UE about 3 1/2 months before the contract was to expireand duringnegotiations looking toward a readjustment upwards of the wage scale contained in said con-tract. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoubt has been raised in the minds of the owners of Pryne & Co as to whether theleadership of the U E is genuinely interested in its Union members, the Company, thecommunity and the country as a wholebecause there is serious doubt in the minds of [the] owners of Pryne & Co as tothemotives and objectives on the part of the leadership of the U. E as afore indicated,and because of various occurrences, incidents, work stoppages, etc , having taken placeunder the leadership of the U E , the Company believes that it is wise and in fact properto terminate said existing collective bargaining agreement It is deemed necessary byPryne & Co that before any further collective bargaining agreement is executed suchcollective bargaining must necessarily provide adequate safeguards to the Company thatuninterrupted production can prevail and that the U E will in no way attempt to interferewith, limit or otherwise obstruct production or interfere with harmonious relationshipby and between the Company and its employeesThe demand that the agreement provide for "adequate safeguards to the Company thatuninterrupted production"will prevail before any further collective-bargaining contract beentered into with UE, comes with poor grace when consideration is given to the fact that eachagreement Respondenthad with UEcovering a period of 11 years immediately preceding theaforesaid termination letter,stated,with the exceptionof the 1947and 1948 agreements,"there shall be no stoppage or slow down of work nor strikeso long as this agreementis in force"47 coupled with the fact that during the said 11 years of continuous contractualrelationship betweenRespondent and UE there had been no strike among Respondent'semployees and that, so far as this record discloses,UE lived up to each and every otherprovision of the said agreements Furthermore,the printed copies of the 1950 contract whichwere handed to the employees by Respondent containedthisgratuitous statementover thesignature of PryneThe relationship between the employees and the management of this company has beenmost amicable in the past it is our earnest hope that this spirit of fine cooperation willcontinue in the future, .. .Further evidence that Respondent lacked any intention of entering into discussions with UEwith an open and fair mind, and with a sincere purpose to find a basis of agreement, is Rea'sremark to Lambert, a member of the UE negotiating committee, on March 21, the dayRespondent advised UE and later informed the employees that it was granting a 4-centgeneral wage increase whether UE agreed to it or not, and 1 days after Rea had sent histermination letter to UE, "I dont't think we will have to worry much about the UE after this[present] contract expires anyway," and Kelly's remark to Liscomb in April, prior to thecommencement of the negotiations for a new contract, "You know it isn't too long before thecontract [with UE] expires and I am going to get rid of that unionby hook or crook "Such remarks, made at a time shortly after Respondent had notified its employees of itselection to terminate the existing contract and when LIE was seeking to arrange a time fornegotiating a new contract,plainly are the antithesis of an intention to comply with the obli-gations imposedby the Actto enter into discussions with a sincere purpose to find a basisof agreementFurthermanifestingRespondent's lack of good faith in its dealings with UE were thefollowing harassing proposals,among others,of Respondent:(1) The Company may require a non-Communist affidavit from any individual orindividuals claiming to represent the Union in any capacity before recognizing suchindividual as a representative of the Union The Company may refuse to confer, meetwith, or bargain with any such person or persons who decline to furnish such affidavitor affidavitsSuch affidavit shall affirm that the individual is not a member of theCommunist party or affiliated with such party and that lie does not believe in, and is47 Thiswording appeared in the contracts from 1940through 1946 The 1949 and1950 agree-ments stated, ". , there shall be no general or individual strike, lockout,walkout, shopstrike, slowdown or shop stoppage " PRYNE & COMPANY, INC475not a member of, or supports any organization that believes in or teaches the overthrowof the United States Government by force or by any illegal or unconstitutional methods 4$(2) posting of a performance bond, 49 and (3) reserving to Respondent the right to unilaterallyestablish an incentive pay plan 50Also illustrative of the inescapable conclusion that Respondent was giving, as the courtsaid in N L R B v Athens Mfg Co , supra, UE "a run around while purporting to meet withthe Union for purposes of collective bargaining" are Pryne's statements to Treise, "I willnever sign a contractagainwith the UE," Foreman Miller's statements to Loghry, shortlyprior to the commencement of negotiations, that there will not be another contract betweenRespondent and UE, and Cabana's remark to Freeman 2 days before the strike, "You knowthat the UE is the only thing that is standing in the way" ofarrivingat a collective-bargainingcontract because "Mr Pryne didn't have anything against the men in the shop, it was theunion he disliked "Upon the entire record in the case,the undersignedfinds that on May 17, 1951,51 and atall times thereafter, Respondent refusedto bargaincollectively with UE as the exclusivestatutoryrepresentativeof its employeesin an appropriate unitwithrespect to grievances,4$ Such a proposalismanifestlyviolativeof the ActSee Standard GeneratorService Com-pany of Missouri, Inc , 90 NLRB 790 The proposalwas submittedon May 15,and it was notuntil the lastnegotiatingmeeting, heldon October 24, that Respondent declared that it wouldwithdraw the proposalHowever,Respondent conditioned its offer to withdraw it only if theproposal was foundto beillegalFurthermore,the undersigned is convinced,and finds, thatRespondent's demandthat theindividuals claiming to representUE submitto Respondent af-fidavitsattestingto their loyaltyto theUnited Statesbefore Respondent would meet andbargainwith UE was not madeingoodfaith but was advanced solely for the prupose of harass-ing andannoyingthe statutoryrepresentatives of the employeesAs the Boardfound in theStandard Generator case, the certifiedunion hadcompliedwith all the congressional require-mentsregardingthe execution and filing of the noncommunistic affidavitsand therefore anemployerisestoppelfromdemanding any further evidence of like nature before it wouldrecognize and deal with the union.Moreover,on numerousoccasionsthe Board and the courtshave held that an employer violates Section 8 (a) (5) of the Act by refusingto bargainwith theduly selected representative of his employees on the ground that one of thepersons chosen torepresent the employees was notacceptable or was obnoxious to the employerThe OliverCorporation, 74 NLRB 483, HoppesManufacturingCompany, 74 NLRB 853Hancock Brick &Tile Company, 44 NLRB 920, N. L. P, B. v New Era Die Co , 118 F 2d 500 (C A 3)49 This proposal was made after months of negotiation and only withdrawnafter much timehad been consumed in discussing the proposalsc At the October 24, 1951, meeting, the last the parties held, Respondent stated that it wouldwithdraw thisproposalprovided a contractwas reachedsatisfactory to it.It is significant tonote that at no time was any incentive plan submitted to UEfor its approval or disapproval,although UE requested Respondent to do so. Respondent's insistence,over a period of severalmonths, that the contract provide for the establishment ofan incentive pay plan"in such man-ner as the Company may deem fit" furtherevinces Respondent's bad-faithdealings with UEfor, as the Supreme Court held in May Department Stores v N.L.RB., 326 U. S. 376, "Em-ployer action to bring about changesin wagescales without consultationand negotiation withthe certified representative of itsemployees cannot,we think,logicallyor realistically, bedistinguished from bargaining with individuals or minorities" The circuit courts ofappeals have likewise recognized that "the right of collectivebargainingis wholly inconsistentwith unilateral company action" (Consolidated Aircraft Corp v. N L RB , 141 F 2d 785,787 (C A 9)): that wages, in particular, constitute "a subject matterno longerto be unilater-ally determined by the employer" (Singer Mfg Co v N.L.RB., 119 F. 2d 131, 137 (C. A 7)),and that employers generally may not effect changes in matters which are properly subjects ofcollective bargaining without first notifying the employees' statutory representative and af-fording the representative an opportunity to negotiate concerning the proposedchangesN L R B v Winona Textile Mills, Inc , 160 F 2d 201 (C A 8), Idaho Potato Growers vN L R B, 144 F 2d 295 (C A 9), N L R B v Louisville Refining Co , 102 F 2d (C A 6);Oughton v N L R B , 118 F 2d 486 (C A 3), Aluminum Ore Co v N L R.B., 131 F. 2d 485(C. A. 7)si The date of the first meeting between the parties looking toward a new collect ive- ba rgaid-ing contract 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates of pay,wages, hours of employment,and other conditions of employment,and by suchrefusal, which is violative of Section8(a)(5) of the Act,Respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 of the ActThe undesigned further finds that by entering into the "Submission Agreement" withIBEW inDecember 1951, and later recognizing IBEW as the exclusive collective-bargainingrepresentative of the employees here involved,Respondent illegally supported and assistedIBEW in violation of Section 8 (a) (2) and(1) of the Act,for at the time of the execution of theaforesaid agreement and its subsequent recognitionof IBEW, UEwas the certified bargainingrepresentative of the very employees IBEW claimed to represent and UE's certification hadnot been rescinded by the Board nor had another organization lawfully replaced it as suchrepresentative In a case similar to the one here presented,the court stated in Valley Mould& Iron Corporation v N.L.R.B., 116F 2d 760, 764 (C A 7)In pursuance of an election, the Board had certified Amalgamated as the duly designatedexclusive bargainingagentfor the employeesAs we read the statute, in the Boardis lodged jurisdiction to determine in the proper manner the unit appropriate for thepurpose of collective bargainingCongress conferred exclusive jurisdiction upon theBoard to determine the appropriate and selectivebargainingunit for employees and gaveto it alone proper machinery by way of election for making such determination Employeeshave the right to designate their bargaining agentThe Board alone may certify theselection and we take it that so long as that certification remains in full force and effect,theorganization designatedmust berecognizedThe employer must accord to thecertifiedagent recognition as theproperbargainingagent untilthe certification isrescinded or succeeded by another Any other holding would upset orderly procedureand destroy the efficiency of determination by the body to act and maintain the proceedingsin a state of suspension and indecision. 52Respondent was not free to refuse to recognize UE as the statutory representative of theemployees nor to recognize IBEW as such representative because negotiations betweenRespondent and UE had broken down or because Respondent believed IBEW's claim of majorityrespresentation was bona fide, or, under the facts in this case, for any other reason, for, astheBoard stated in the United States Gypsum case, 90 NLRB, 964, 965, "It is well settledthataunion'srepresentative status established by Board certification is conclusivelypresumed for a reasonable period of time, customarily 1 year after certification (BeldenBrick Company, 82 NLRB 465, Shawnee Milling Company, 82 NLRB 1266), and indefinitelythereafter until such status is shown to have ceased (N L R B v Whittier Mills Company,et al , 111 F 2d 474, 478)The Act provides the methods whereby employees who wishtochange or eliminate their bargaining representative may do so throughprocessesby means of a rival-union or decertification petition " Furthermore, since, as found above,Respondent's refusal to bargain with UE occurred as early as May 17, 1951, well withinthe certification year and when UE's statutory status was unquestioned, Respondent's conductin repudiating UE and subsequently recognizing IBEW as the representative of the employeeswas thus clearly violative of the Act 53In the case of Joe Hearin Lumber, 66 NLRB 1276, the Board repeated the doctrine that-...The fruition of collective bargaining in an agreement often requires negotiationslastingseveralmonths It is therefore essential to the effectuation of the Act thatrepresentative status, once established, be vested with a substantial degree of stability"(citing cases)We have accordingly held that when that status has been established inan election by secret ballot conducted under the auspices of the Board in accordancewith express statutory provisions, a method of determination which leaves no room fordoubt as to the employees' true desires, repudiation of their selection can be establishedonly through the medium of an equally probative technique (citing cases) We do not feel,however, that a card check reflects employees' true desires with the same degree ofcertainty as such an election52 Accord,N.L. R. B. v Remington Rand, 94 F. 2d862 (C. A. 2), and N. L. R. B.vWhittierMills Company, 111 F. 2d 474 (C. A. 5)53See MedoPhoto Supply v N.L.R.B., 321 U. S. 678, N.L.R.B. v Jones& Laughlin SteelCorp , 301 U.S.1,May Department Stores v N.L. R. B., supra,J. I Case Co v N. L. R. B.,321 U. S. 332. N.L.R.B. v Grower-Shipper VegetableAss'n , 122 F.2d 368(C. A. 9) PRYNE & COMPANY, INC477Besides enteringinto the submission agreement, Respondent gave IBEW further substantialassistance and support in violation ofSection8 (a) (2) and (1) of the Act For example, Pryne'soft-announced statements that with an AFL label Respondent's sales would materiallyincrease,Pryne's suggestion that Treise talk to the employees in order to get them to swingover to IBEW andin assuringTreise that if Respondent and IBEW signed a contract Treise'swages would be materially increased, Kelly's remark to Liscomb that Respondent in the futurewould hire sufficient IBEW adherents to enable IBEW to become the employees' collective-bargaining representative, permitting the solicitation of membership withdrawals from UEon company time and property, and Respondent's refusal to bargain collectively with UEThe undersigned further finds that by Pryne's remarks to Treise, as fully set forth above,by Pryne's tacit approval and aid in the solicitation of membership withdrawals from UE,by Miller's statements to Loghry, epitomized above, by Kelly's anti-UE and pro-IBEW state-ments which Liscomb attributed to him, by Cabana's anti-UE and pro-IBEW statements toRoyalty and Freeman, as summarized above, and by Rea's remark to Lambert on March 21,1951, Respondent violated Section 8 (a) (1) of the ActThe record abundantly supports a finding that the main cause of the strike was Respondent'srefusal to bargain collectively with UE in good faith Even though economic considerationsmay also have beenpresent, anunfair labor practice strike does not thereby lose its characterand scope 54It is now settled law that upon termination of an unfair labor strike, as here, the strikersare entitled to reinstatement to their former jobs even if such reinstatement necessitates thedischarge of new employees hired during the strike 55 When, therefore, the 12 persons"named in the complaint unconditionally offered to return to work, Respondent, by refusingto immediately assign the said 12 persons to the jobs they held prior to the strike, dis-criminatedagainstthem, and each of them, in violation of Section 8 (a) (3) and (1) of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connection withthe operations of Respondent, described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and such ofthem as have been found to constitute unfair labor practices, tend to lead, and have led, tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative of Section 8(a) (1), (2). (3), and (5) of the Act, it will be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the ActHaving found that Respondent on May 17, 1951, and at all times thereafter, has refused tobargain collectively with UE as the representative of the majority of the employees in anappropriate unit, the undersigned will recommend that the Respondent, upon request, bargaincollectivelywith UE as the exclusive statutory representative of all the employees in theunit heretofore found appropriate, and if an agreement is reached, embody such understandingin a signed agreement.Having found that Respondent discriminated against 12 named strikers, whose namesappear upon Appendix A annexed hereto, with respect to their hire and tenure of employmentand the terms and conditions of their employment because they had gone on strike in protestagainstRespondent's unfair labor practices and had engaged in other protected concertedactivities, the undersigned will recommend that Respondent offer to the said 12 individualsimmediate and full reinstatement to their former or substantially equivalent positions,excepting those already so reinstated,57 without prejudice to their seniority or other rights54 N. L. R. B. v Stackpole Carbon, 105 F. 2d 167 (C. A. 3), N. L. R. B. v Remington Rand, Inc ,supra N.L.R.B. v Barrett Co , 135 F. 2d 959 (C. A. 7)55N.L.R.B. vMackay Radio & Telegraph Co , 304 U. S. 333, UnitedBiscuity. N.L.RB.,128 F. 2d 771 (C. A. 7), Black Diamond S. S. Corp v N.L.R.B., 94 F. 2d 875 (C. A. 2)"'Since there is no evidence with respect to Braden, no finding is being made with respecttohimAccordingly, the undersigned will recommend that the allegations of the secondamended complaint as to him be dismissedThe Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch, 65 NLRB827. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDand privilegesThe reinstatement shall be effected in the following manner All employeeshired after October 1, 1951, the date when UE called off the strike and the strikers un-conditionally requested reinstatement,shall,if necessary to provide employment for thoseto be offered and who shall accept their former or substantially equivalent positions, bedismissed. Likewise, if the former positions of any of the said strikers have been taken bypersons who were in Respondent's employ prior to the strike,then those persons shall berelieved thereof in order that the said strikers may be assigned to their former positionsIf,however, by reason of a reduction in force there are not immediately available sufficientpositions for the 12 named strikers all available positions shall be distributed among suchpersons in accordance with the Respondent's usual method of reducing its force, withoutdiscrimination against any employee because of his union affiliation or activities,followingsuch system of seniority as has heretofore been applied by the Respondent in the conduct ofits businessThose employees remaining after such distribution for whom no employment isimmediately available,shall be placed on a preferential list, with priority determined amongthem in accordance with the system of seniority or other nondiscriminatory procedure as hasheretofore been applied by the Respondent in the conduct of its business,and thereafter, inaccordance with such list, shall be offered reinstatement by the Respondent to their formeror substantially equivalent positions as such employment becomes available and before otherpersons are hired for, or transferredto, such workThe undersigned will also recommend that Respondent make whole the aforesaid 12 strikersfor any loss of pay they may have suffered by reason of the Respondent's discrimination againstthem by the payment to each of a sum of money equal to the amount which he normally wouldhave earned as wages from October 1, 1951, 58 to the date of the Respondent's offer of theirformer or substantially equivalent positions, or to the date of placement on the preferentiallist hereinabove described,less his net earnings during such periodHaving found that Respondent illegally assisted and supportedIBEW by,among otherthings,executing the "Submission Agreement," hereinabove referred to, the undersignedwill recommend that Respondent be ordered to cease and desist from giving effect to saidagreement and such other understandings,supplements,extensions, or other agreements asmay relate thereto, or to otherwise unlawfully assist or support IBEW, or recognize IBEWas the representative of the employees in the bargaining unitHaving found that there is insufficient evidence in the record to sustain the allegations ofthe second amended complaint that Henry C Braden was discriminated against, the under-signed will recommend that the second amended complaint as to Braden, be dismissedThe unfair labor practices found to have been engaged in by Respondent are of such acharacter and scope that in order to insure the employees here involved their full rightsguaranteed by the Act, it will be recommended that Respondent cease and desist from in anymanner interfering with, restraining,and coercing its employees in their right to self-organization 59Upon the basis of the foregoing findings of fact, and upon the record as a whole,the under-signed makes the following-CONCLUSIONS OF LAW1United Electrical, Radio & Machine Workers of America, (UE) Local 1421, unaffiliated,and International Brotherhood of Electrical Workers, Local Union No 1710, affiliated withAmerican Federation of Labor, are labor organizations within the meaning of Section 2 (5) ofthe Act2AllRespondent'sPomona,California,plant production and maintenance employees,including shipping and receiving employees,excluding clerical employees,watchmen,guards,supervisors,and professional employees as definedby the Act,constitute,and during alltimes material herein constituted,a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act3United Electrical, Radio & Machine Workers of America, (UE) Local 1421, unaffiliated,was on August 16, 1950, and at all times since has been, the exclusive representative of allthe employees in the above-described appropriateunit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act4By refusing on May 17, 1951, and thereafter, to bargain collectively with United Elec-trical,Radio & Machine Workers of America, (UE) Local 1421, unaffiliated, as the exclusive58CrossettLumber Co., 8 NLRB 440.59See May DepartmentStores v N.L.R.B , 326 U. S 376. PRYNE & COMPANY, INC479representative of all the employees in the appropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (5) of the Act5By discriminating in regard to hire and tenure of employment of the 12 employees whosenames appear on Appendix A. hereto annexed, because they, and each of them, participated ina strike at Respondent's Pomona, California, plant and engaged in other protected concertedactivities, thereby discouraging membership in UE, Respondent has engaged in and isengagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act6By giving illegal assistance and support to International Brotherhood of ElectricalWorkers, Local Union No 1710, affiliated with American Federaton of Labor, thereby en-couraging membership in that organization and discouraging membershipin UE.Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section 8 (a)(2) of the Act7By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section7 of theAct, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act8.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2 (6) and(7) of the Act9Respondent did not discriminate againstHenry CBraden as alleged in the secondamended complaintE Recommendations omitted from publication ]APPENDIX AJoseph CardozaBill BozemanClarence HugheyJohn O. CampbellBernardino FloresFloyd DownsGeorge FreemanDelmar F. ShanksEdward R. Wyss (also knownJoe Hensleyas E Robert Wyss, Jr.)Warren BusseSam GrizantiAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify ouremployees that:WE WILL bargain collectively,upon request, with United Electrical,Radio&MachineWorkers of America, (UE) LOCAL 1421,as the exclusive bargaining representative of allemployees in the bargaining unit described herein and if an understanding is reached,embody suchunderstanding in a signed agreement The bargaining unit is.All our Pomona, California, plant production and maintenance employees, includingshipping and receiving employees, excluding clerical employees, watchmen, guards,supervisors, and professional employees as defined by the ActWE WILLoffer to the employees named below immediate and full reinstatement to thepositionsthey heldimmediately prior to the strike which commencedon July2, 1951,without prejudice to any seniority or other rights and privileges previously enjoyed, andmake them wholefor anyloss of pay suffered as a result of the discrimination againstthemJoseph CardozaBill BozemanClarence HugheyJohn 0 CampbellBernardino FloresFloyd DownsGeorge FreemanDelmer F. ShanksEdward R Wyss(also knownJoe Hensleyas E. RobertWyss, Jr )Warren BosseSam Grizanti 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL withdrawfrom, and will give no effect to,the"Submission Agreement"which we entered into with International Brotherhood of Electrical Workers, Local UnionNo. 1710, affiliated with American Federation of Labor, on or about December 5, 1951,and will withhold from IBEW any other illegal support, assistance,and recognition asrepresentative of the employees in the above-described bargaining unit.WE WILL NOTencourage membership in IBEW nor discourage membership in UE.WE WILL NOTin any other manner interfere with, restrain,or coerce our employeesin the exercise of the right to self-organization,to form labor organizations,to join orassist United Electrical,Radio & Machine Workers of America,(UE) Local1421, or anyother labor organization,to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection or to refrain from any and all such activities except to theextent that such right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain members of United Electrical,Radio &Machine Workers of America,(UE) Local1421, or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity on behalf of any labororganization.PRYNE & COMPANY, INC.,Employer.Date .................By ...........................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must be altered,defaced, or covered by any other material.PACIFIC INTERMOUNTAIN EXPRESS CO.andOFFICE EM-PLOYEES INTERNATIONAL UNION, LOCAL NO. 29, AFL,'PetitionerPACIFIC INTERMOUNTAIN EXPRESS CO.andPACIFIC IN-TERMOUNTAIN EXPRESS OFFICE EMPLOYEES ASSOCIA-TION,2 Petitioner. Cases Nos. 20-RC-2061 and 20-RC-2064.June 9, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidatedhearing washeld beforeShirley N. Bingham, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.3Upon the entire record in this case, the Board finds:1.TheEmployer is engaged in commerce within the meaningof the Act.'Hereinafter referred to as AFL.2Hereinafter referred to as the Association.The AFL moved to amend its petition to limit the unit it sought to represent to the officeclerical employees of the Emoryville terminal. The hearing officer referred the motion tothe Board for ruling. The motion is granted.105 NLRB No. 54.